 

exhibit 10.1

THIRD Amendment AND JOINDER to

THIRD AMENDED AND RESTATED Credit AGREEMENT

 

THIS THIRD AMENDMENT AND JOINDER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is entered into as of February 21, 2020 (the “Effective
Date”), among RIGNET, INC., a Delaware corporation (“Borrower”),
Automation-CommunicationS-Engineering Corporation, a Louisiana corporation
(“ACEC”), and Safety Controls, Inc., a Louisiana corporation (“SCI”, and
together with ACEC, the “Joining Guarantors” and each a “Joining Guarantor”),
the other Subsidiaries of Borrower party hereto as guarantors (together with the
Joining Guarantors, the “Guarantors”), the lenders from time to time party
hereto (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent for
the Lenders (in such capacity, the “Agent”), Swingline Lender and L/C
Issuer.  Capitalized terms used but not defined in this Amendment have the
meaning given to them in the Credit Agreement (defined below).

RECITALS

A.Borrower, the Subsidiaries of Borrower party thereto as Guarantors, Agent,
Swingline Lender, L/C Issuer and Lenders are parties to that certain Third
Amended and Restated Credit Agreement dated as of November 6, 2017 (as amended
by that certain First Amendment to Third Amended and Restated Credit Agreement
dated as of February 13, 2019, as modified by that certain Consent and Waiver to
Third Amended and Restated Credit Agreement dated as of May 6, 2019, as amended
by that certain Second Amendment to Third Amended and Restated Credit Agreement
dated as of June 7, 2019, and as may be further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”).

B.Each of the Joining Guarantors is an additional Loan Party, and, consequently,
the Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the Joining Guarantors to become a “Guarantor” under the Credit Agreement.

C.Borrower has requested that the Lenders amend the Credit Agreement, and the
Lenders have agreed to amend the Credit Agreement, subject to the terms and
conditions set out in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned agree as follows:

1.Amendments to Credit Agreement.  On and as of the Effective Date:

(a)The Credit Agreement (excluding the schedules and exhibits thereto) is
amended as set forth in Exhibit A hereto (as amended by this Amendment, the
“Amended Credit Agreement”).

(b)Schedule 1.01(a) of the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 1.01(a) hereto.

(c)Schedule 1.01(b) of the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 1.01(b) hereto.



4815-7872-4020 v.5

 

 



--------------------------------------------------------------------------------

 

(d)A new Schedule 2.01 is added to the Credit Agreement to read as set forth on
Schedule 2.01 hereto.

(e)Exhibit B-2 of the Credit Agreement is deleted in its entirety.

(f)A new Exhibit K is added to the Credit Agreement to read as set forth on
Exhibit K hereto.

2.Joinder.  Each Joining Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Amendment, such Joining Guarantor will be deemed
to be a party to and a “Guarantor” under the Credit Agreement and shall have all
of the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement and the other Loan Documents as a Guarantor.  Each Joining Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all
representations and warranties, covenants and other terms, conditions and
provisions of the Credit Agreement and the other applicable Loan Documents.
Without limiting the generality of the foregoing terms of this Section 2, each
Joining Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Secured Obligations in accordance
with Article X of the Credit Agreement. Each Joining Guarantor acknowledges and
confirms that it has received a copy of the Credit Agreement and the schedules
and exhibits thereto and each Loan Document and Collateral Document and the
schedules and exhibits thereto. The parties hereto confirm and agree that
immediately upon the Joining Guarantors becoming a Guarantor the term
“Obligations,” as used in the Credit Agreement, shall include all obligations of
the Joining Guarantors under the Credit Agreement and under each other Loan
Document.

3.Conditions.  This Amendment shall be effective as of the Effective Date once
all of the following conditions precedent have been satisfied or delivered to
Agent, in each case in form and substance satisfactory to Agent:

(a)counterparts of this Amendment, executed by a Responsible Officer of Borrower
and Guarantors, and a duly authorized officer of Agent and each Lender;

(b)counterparts of a Guaranty, Pledge Agreement, Security Agreement, and any
other Collateral Document as required under Section 6.12 of the Credit
Agreement, executed by a Responsible Officer of each Joining Guarantor and
Borrower, as applicable, and a duly authorized officer of each other Person
party thereto;

(c)for the account of any Lender requesting a Note, a Note executed by a
Responsible Officer of Borrower;

(d)(x) a certificate of a secretary of each Loan Party dated the Effective Date
and certifying as to the Organization Documents of such Loan Party (which, to
the extent filed with a Governmental Authority, shall be certified as of a
recent date by such Governmental Authority), the resolutions of the governing
body of each Loan Party approving this Amendment and of the incumbency of the
Responsible Officers of each Loan Party and (y) certificates of good standing,
existence or its equivalent of each Loan Party from its respective jurisdiction
of incorporation or formation, as the case may be;

(e)copies of the audited consolidated financial statements as to Borrower and
its subsidiaries for the fiscal year ended December 31, 2018, and unaudited
consolidated financial statements for the nine (9) month period ended September
30, 2019;

2



4815-7872-4020 v.5

 

 



--------------------------------------------------------------------------------

 

(f)evidence reasonably satisfactory to Agent that all boards of directors,
governmental, shareholder and material third party consents and approvals
necessary in connection with the entering into of this Amendment have been
obtained;

(g)a certificate or certificates executed by a Responsible Officer of Borrower
as of the Effective Date, certifying as to the financial condition and solvency
of Borrower and its Subsidiaries, after giving effect to this Amendment and the
Loans to be made on the Effective Date;

(h)a Loan Notice with respect to the Loans to be made on the Effective Date;

(i)payment to Agent’s outside counsel of its legal fees submitted by invoice on
or prior to the Effective Date; and

(j)such other documents as Agent may reasonably request.

4.Representations and Warranties.  Borrower and each Guarantor represents and
warrants to the Agent and the Lenders on and as of the date hereof that (a) it
possesses the requisite power and authority to execute and deliver this
Amendment, (b) this Amendment has been duly authorized and approved by the
requisite corporate action on the part of Borrower or such Guarantor, (c) no
other consent of any Person (other than Agent and the Lenders) that has not been
obtained is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents,
(e) the representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date), (f) after giving effect to this Amendment,
it is in compliance with all covenants and agreements contained in each Loan
Document to which it is a party, (g) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing, (h) that each Loan
Document to which it is a party remains in full force and effect and is the
legal, valid, and binding obligations of Borrower or such Guarantor enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and fair dealing
and (i) as of the Effective Date, the information included in any Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

5.Cashless Settlement Mechanism.  Any Lender may exchange, continue or rollover
all or any portion of its Loans in connection with this Amendment, pursuant to a
cashless settlement mechanism approved by Borrower, Administrative Agent and
such Lenders. On the Effective Date and after giving effect to any
reallocations, adjustments, assignments and decreases, the Commitment of each
Lender shall be as set forth on Schedule 1.01(b) hereto.

6.FATCA. For the purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) the
obligations of the Borrower set forth in the Credit Agreement, as modified by
this Amendment, as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). 

7.Scope of Amendment; Reaffirmation.  Except as expressly modified by this
Amendment, all references to the Credit Agreement shall refer to the Credit
Agreement as amended by this Amendment.  Except as affected by this Amendment,
the Loan Documents are unchanged and continue in full force and
effect.  However, in the event of any inconsistency between the terms of the
Amended Credit Agreement

3



4815-7872-4020 v.5

 

 



--------------------------------------------------------------------------------

 

and any other Loan Document, the terms of the Amended Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Amended Credit Agreement.

8.Miscellaneous.

(a)Binding Effect.  The Credit Agreement, as amended by this Amendment, shall be
binding upon and inure to the benefit of each of the undersigned and their
respective legal representatives, successors and permitted assigns.

(b)No Waiver of Defaults.  This Amendment  does not constitute a waiver of, or a
consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of Agent’s or any Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.

(c)Form.  Each agreement, document, instrument or other writing to be furnished
the Agent or any Lender under any provision of this Amendment must be in form
and substance reasonably satisfactory to Agent.

(d)Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(e)Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Agent on demand for all its reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Agent’s counsel.

(f)Multiple Counterparts.  This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment, or any certificate delivered hereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this
Amendment.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on Borrower, each Guarantor, Agent, and each
Lender.  Agent may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that, the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(g)Governing Law.  This Amendment and the other Loan Documents shall be
construed, and their performance enforced, under Texas law.  

9.Entirety.   This Amendment and the other Loan Documents represent the final
agreement Among Borrower, Guarantors, Lenders and Agent and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
by the parties.  there are no unwritten oral agreements among the parties.  

[Signatures are on the following pages.]

 

4



4815-7872-4020 v.5

 

 



--------------------------------------------------------------------------------

 

This Amendment is executed as of the Effective Date.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

 

By:/s/ Lee Ahlstrom

Name:Lee Ahlstrom

Title:  Chief Financial Officer

 

GUARANTORS:

LANDTEL, INC.,

a Delaware corporation

 

By:/s/ Brad EastmanName:Brad Eastman

Title:   Vice President

 

 

RIGNET SATCOM, INC.,

a Delaware corporation

 

 

By:/s/ Brad Eastman

Name:Brad Eastman

Title: Vice President

 

 

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

 

 

By:/s/ Brad Eastman

Name:Brad Eastman

Title:  Vice President

 

 

[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

JOINING GUARANTORS:

 

AUTOMATION-COMMUNICATIONS-ENGINEERING CORPORATION, a Louisiana corporation

 

 

By:/s/ Brad Eastman

Name: Brad Eastman

Title:  Vice President

 

 

SAFETY CONTROLS, INC.,

a Louisiana corporation

 

 

By:/s/ Brad Eastman

Name: Brad Eastman

Title:  Vice President

 




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

AGENT:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:/s/ Denise Jones

Name: Denise Jones

Title: Vice President




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

LENDER:

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

 

 

By:/s/ Jameson Burke

Name: Jameson Burke

Title: Senior Vice President




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

LENDER:

 

BBVA USA (formerly Compass Bank),

as a Lender

 

 

By:/s/ Tom Brosig

Name: Tom Brosig

Title:Senior Vice President

 




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

LENDER:

 

WOODFOREST NATIONAL BANK,

as a Lender

 

 

By:Sushim R. Shah

Name: Sushim R. Shah

Title: SVP

 

 




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

LENDER:

 

FIRST HORIZON BANK, as a Lender

 

 

By:/s/ Ryan Huff

Name: Ryan Huff

Title: Vice President

 

[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Amended Credit Agreement

 

[See attached]

Exhibit A

--------------------------------------------------------------------------------

Conformed Copy through:
First Amendment to Third Amended and Restated Credit Agreement dated as of
February 13, 2019;
Second Amendment to Third Amended and Restated Credit Agreement dated as of June
7, 2019; and Third Amendment to Third Amended and Restated Credit Agreement
dated as of February 21, 2020

 

EXHIBIT A

 

Amended Credit Agreement

 

[See

Published CUSIP Number: 76658HAD9

Revolving Credit Facility: 76658HAE7

Term Facility: 76658HAF4

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 6, 2017

among

RIGNET, INC.,

as Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

BBVA USA,

as Syndication Agent,

and

THE LENDERS PARTY HERETO

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



4824-8983-8000 v.10

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

I.

DEFINITIONS AND ACCOUNTING TERMS.1

 

 

1.01

Defined Terms1

 

 

1.02

Other Interpretive Provisions36

 

 

1.03

Accounting Terms.37

 

 

1.04

Rounding38

 

 

1.05

Times of Day38

 

 

1.06

Rates38

 

 

1.07

Letter of Credit Amounts38

 

 

1.08

UCC Terms38

 

 

1.09

Timing of Payment or Performance38

 

 

1.10

Exchange Rates; Currency Equivalents.38

 

 

1.11

Additional Alternative Currencies.39

 

 

1.12

Change of Currency.40

 

II.

COMMITMENTS AND CREDIT EXTENSIONS.40

 

 

2.01

Loans.40

 

 

2.02

Borrowings, Conversions and Continuations of Loans.42

 

 

2.03

Letters of Credit.43

 

 

2.04

Swingline Loans.52

 

 

2.05

Prepayments.55

 

 

2.06

Termination or Reduction of Commitments.57

 

 

2.07

Repayment of Loans.57

 

 

2.08

Interest and Default Rate.58

 

 

2.09

Fees59

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.59

 

 

2.11

Evidence of Debt.60

 

 

2.12

Payments Generally; Administrative Agent’s Clawback.60

 

 

2.13

Sharing of Payments by Lenders62

 

 

2.14

Cash Collateral.63

 

 

2.15

Defaulting Lenders.64

 

 

2.16

Increase in Revolving Facility.66

 

III.

TAXES, YIELD PROTECTION AND ILLEGALITY.68

 

 

3.01

Taxes.68

 

 

3.02

Illegality72

 

 

3.03

Inability to Determine Rates73

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans.76

 

 

3.05

Compensation for Losses77

 

 

3.06

Mitigation Obligations; Replacement of Lenders.78

 

 

3.07

Survival78

 

IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.78

 

 

4.01

Conditions of Initial Credit Extension78

 

 

4.02

Conditions to all Credit Extensions80

 

V.

REPRESENTATIONS AND WARRANTIES81

 

 

5.01

Existence, Qualification and Power81

 

 

5.02

Authorization; No Contravention81

 

 

5.03

Governmental Authorization; Other Consents81

 

i



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

 

5.04

Binding Effect81

 

 

5.05

Financial Statements; No Material Adverse Effect.82

 

 

5.06

Litigation82

 

 

5.07

No Default82

 

 

5.08

Ownership of Property; Liens82

 

 

5.09

Environmental Compliance.82

 

 

5.10

Insurance83

 

 

5.11

Taxes83

 

 

5.12

ERISA Compliance.83

 

 

5.13

Margin Regulations; Investment Company Act.84

 

 

5.14

Disclosure85

 

 

5.15

Compliance with Laws85

 

 

5.16

Solvency85

 

 

5.17

Casualty, Etc85

 

 

5.18

Sanctions Concerns and Anti-Corruption Laws85

 

 

5.19

[Intentionally Omitted].86

 

 

5.20

Subsidiaries; Equity Interests; Loan Parties.86

 

 

5.21

Intellectual Property; Licenses, Etc86

 

 

5.22

Affected Financial Institutions86

 

 

5.23

Covered Entities86

 

 

5.24

Beneficial Ownership Certification86

 

VI.

AFFIRMATIVE COVENANTS86

 

 

6.01

Financial Statements86

 

 

6.02

Certificates; Other Information87

 

 

6.03

Notices89

 

 

6.04

Payment of Obligations90

 

 

6.05

Preservation of Existence, Etc.90

 

 

6.06

Maintenance of Properties.90

 

 

6.07

Maintenance of Insurance.90

 

 

6.08

Compliance with Laws91

 

 

6.09

Books and Records.91

 

 

6.10

Inspection Rights91

 

 

6.11

Use of Proceeds92

 

 

6.12

Additional Guarantors; Pledge of Equity of Foreign Subsidiaries92

 

 

6.13

Covenant to Give Security.92

 

 

6.14

Principal Depository93

 

 

6.15

Further Assurances93

 

 

6.16

Keepwell Requirements93

 

 

6.17

Anti-Corruption Laws; Sanctions94

 

VII.

NEGATIVE COVENANTS94

 

 

7.01

Liens94

 

 

7.02

Indebtedness96

 

 

7.03

Investments98

 

 

7.04

Fundamental Changes99

 

 

7.05

Dispositions99

 

 

7.06

Restricted Payments100

 

 

7.07

Change in Nature of Business101

 

 

7.08

Transactions with Affiliates101

 

 

7.09

Burdensome Agreements101

 

 

7.10

Use of Proceeds102

 

ii



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

 

7.11

Financial Covenants.102

 

 

7.12

Fiscal Year and Accounting Changes.103

 

 

7.13

Sale and Leaseback Transactions103

 

 

7.14

Sanctions103

 

VIII.

EVENTS OF DEFAULT AND REMEDIES.103

 

 

8.01

Events of Default103

 

 

8.02

Remedies Upon Event of Default105

 

 

8.03

Application of Funds106

 

IX.

ADMINISTRATIVE AGENT.107

 

 

9.01

Appointment and Authority.107

 

 

9.02

Rights as a Lender107

 

 

9.03

Exculpatory Provisions107

 

 

9.04

Reliance by Administrative Agent108

 

 

9.05

Delegation of Duties109

 

 

9.06

Resignation of Administrative Agent.109

 

 

9.07

Non-Reliance on Administrative Agent, the Arranger and Other Lenders110

 

 

9.08

No Other Duties, Etc111

 

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding111

 

 

9.10

Collateral and Guaranty Matters112

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements113

 

 

9.12

Certain ERISA Matters.113

 

X.

CONTINUING GUARANTY.114

 

 

10.01

Guaranty114

 

 

10.02

Rights of Lenders114

 

 

10.03

Certain Waivers115

 

 

10.04

Obligations Independent115

 

 

10.05

Subrogation115

 

 

10.06

Termination; Reinstatement115

 

 

10.07

Stay of Acceleration116

 

 

10.08

Condition of Borrower116

 

 

10.09

Appointment of Borrower116

 

 

10.10

Right of Contribution116

 

XI.

MISCELLANEOUS.116

 

 

11.01

Amendments, Etc116

 

 

11.02

Notices; Effectiveness; Electronic Communications.119

 

 

11.03

No Waiver; Cumulative Remedies; Enforcement121

 

 

11.04

Expenses; Indemnity; Damage Waiver.121

 

 

11.05

Payments Set Aside123

 

 

11.06

Successors and Assigns.123

 

 

11.07

Treatment of Certain Information; Confidentiality.128

 

 

11.08

Right of Setoff129

 

 

11.09

Interest Rate Limitation129

 

 

11.10

Counterparts; Integration; Effectiveness130

 

 

11.11

Survival of Representations and Warranties130

 

 

11.12

Severability130

 

 

11.13

Replacement of Lenders130

 

 

11.14

Governing Law; Jurisdiction; Etc.131

 

 

11.15

Waiver of Jury Trial132

 

 

11.16

Subordination132

 

iii



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

 

11.17

No Advisory or Fiduciary Responsibility133

 

 

11.18

Electronic Execution.133

 

 

11.19

USA PATRIOT Act Notice134

 

 

11.20

Time of the Essence134

 

 

11.21

Amendment and Restatement of Existing Credit Agreement134

 

 

11.22

Judgment Currency134

 

 

11.23

Acknowledgement and Consent to Bail-In of Affected Financial Institutions135

 

 

11.24

Acknowledgement Regarding Any Supported QFCs135

 

 

11.25

ENTIRE AGREEMENT136

 

 

BORROWER PREPARED SCHEDULES

SCHEDULE 5.02(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

SCHEDULE 5.02(b)

Loan Parties

SCHEDULE 5.21(g)(ii)

Leased Property

SCHEDULE 6.14

Excluded Accounts

SCHEDULE 7.01

Existing Liens

SCHEDULE 7.02

Existing Indebtedness

SCHEDULE 7.03

Existing Investments

SCHEDULE 7.08

Affiliate Transactions

ADMINISTRATIVE AGENT PREPARED SCHEDULES

SCHEDULE 1.01(a)

Certain Addresses for Notices

SCHEDULE 1.01(b)

Initial Commitments and Applicable Percentages

SCHEDULE 1.01(c)

Existing Letters of Credit

SCHEDULE 2.01

Swingline Commitment

EXHIBITS

EXHIBIT A

Form of Revolving Note

EXHIBIT B

Form of Term Note

EXHIBIT C

Form of Compliance Certificate

EXHIBIT D

Form of Loan Notice

EXHIBIT E

Form of Swingline Loan Notice

EXHIBIT F

Form of Assignment and Assumption

EXHIBIT G

Form of Administrative Questionnaire

EXHIBIT H-1

Form of U.S. Tax Compliance Certificate

EXHIBIT H-2

Form of U.S. Tax Compliance Certificate

EXHIBIT H-3

Form of U.S. Tax Compliance Certificate

EXHIBIT H-4

Form of U.S. Tax Compliance Certificate

EXHIBIT I

Form of Notice of Loan Prepayment

EXHIBIT J

EXHIBIT K

Form of Notice of Additional L/C Issuer

Form of Permitted Acquisition Certificate

 

 

iv



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November
6, 2017, among RIGNET, INC., a Delaware corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein), and BANK OF AMERICA,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

A.

Borrower has requested that the Lenders, the Swingline Lender and the L/C Issuer
make loans and other financial accommodations to Borrower.

B.

The Lenders, the Swingline Lender and the L/C Issuer have agreed to make such
loans and other financial accommodations to Borrower on the terms and subject to
the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

I.DEFINITIONS AND ACCOUNTING TERMS.

Defined Terms

. As used in this Agreement, the following terms shall have the meanings set
forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (a) acquires any going business, line of business, division or
enterprise or all or substantially all of the assets of any other Person,
whether through the purchase of assets, merger or otherwise, or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) Equity Interests in another Person sufficient to cause
such Person to become a Subsidiary of Borrower or any of its Subsidiaries.

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Office” means, Agent’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as Agent may from
time to time notify Borrower and the Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement and all
exhibits and schedules hereto.

“Agreement Currency” is defined in Section 11.22 hereof.

 



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Alternative Currency” means each of the following currencies: Euro and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.11; provided that for each Alternative
Currency, such requested currency is an Eligible Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Third
Amendment Closing Date, such Term Lender’s Term Commitment at such time and
(ii) thereafter, the outstanding principal amount of such Term Lender’s Term
Loans at such time, and (b) in respect of the Revolving Facility, with respect
to any Revolving Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Facility represented by such Revolving Lender’s
Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15. If the Commitment of all of the Revolving Lenders to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.
The Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 1.01(b) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):

Level

Consolidated Leverage Ratio

Eurodollar Rate and LIBOR Daily Floating Rate

Base Rate

Commitment Fee

1

Less than 1.50 to 1.00

1.75%

0.75%

0.20%

2

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

2.25%

1.25%

0.25%

3

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

2.75%

1.75%

0.30%

4

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

3.00%

2.00%

0.35%

5

Equal to or greater than 3.00 to 1.00

3.25%

2.25%

0.40%

 

 

 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 2.10(b); provided that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 5 shall apply, in each case as of the fifth Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set

2



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

forth in Level 4 until the first Business Day immediately following the date a
Compliance Certificate is delivered to Agent pursuant to Section 6.02(b) for the
first fiscal quarter ending after the Third Amendment Closing Date. Any
adjustment in the Applicable Rate shall be applicable to all Credit Extensions
then existing or subsequently made or issued.

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the L/C Issuer, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Agent, in substantially the form
of Exhibit F or any other form (including electronic documentation generated by
MarkitClear or other electronic platform) approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP or IFRS, as applicable, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP or IFRS, as applicable, if such lease or other agreement or instrument
were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means, in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Revolving Facility, (b) the date of termination of the Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the Commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

3



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Bail-In Action” means the exercise of any Write Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate for an Interest Period
of one month plus 1.00%, subject to the interest rate floors set forth therein;
provided that if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans are only available to Loans denominated in
Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Account” has the meaning specified in Section 2.12(a)(ii).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

4



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent’s Office is located and, if such day relates to
any interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any Eurodollar Rate Loan,
or any other dealings to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day that is also a London Banking
Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that have been or should be, in accordance with GAAP or IFRS, as
applicable, reflected as acquisitions, replacements, substitutions, restorations
or additions to property, plant or equipment on a Consolidated balance sheet of
such Person.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP or IFRS, as applicable, recorded as capitalized leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to Agent, for
the benefit of one or more of the L/C Issuers or the Lenders, as collateral for
L/C Obligations, the Obligations, or obligations of the Revolving Lenders to
fund participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to Agent and the applicable L/C Issuer, and/or (c) if
Agent and the applicable L/C Issuer shall agree, in their sole discretion, other
credit support, in each case, in Dollars and pursuant to documentation in form
and substance satisfactory to Agent and such L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such Cash Collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Borrower or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):

(a)

readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b)

time deposits with, or insured certificates of deposit or bankers’ acceptances
of, any commercial bank that (i)(A) is a Lender or (B) is organized under the
laws of the United States, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 90 days from the date of acquisition thereof;

(c)

commercial paper issued by any Person organized under the laws of any state of
the United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(d)

Investments, classified in accordance with GAAP as current assets of Borrower or
any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to

5



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition; and

(e)

other short-term investments in a currency other than Dollars (provided that
such alternate currency is readily available, freely traded, and is one in which
deposits are customarily offered to banks in the London interbank market),
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments of a type analogous to preceding clauses (a)
through (d).

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by Agent, the
applicable Cash Management Bank (other than Agent or an Affiliate of Agent) must
have delivered a Secured Party Designation Notice to Agent prior to such date of
determination.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means, with respect to Borrower, an event or series of
events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any Permitted Investor, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).

“Closing Date” means the date hereof.

6



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and the “Pledged Collateral” referred
to in the Collateral Documents, and all of the other property that is or is
intended under the terms of the Collateral Documents to be subject to Liens in
favor of Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, each Security Agreement, each Pledge
Agreement, each Joinder Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to Agent pursuant to Section 6.15, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute, and any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or profits (however denominated) or that are franchise
Taxes or branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of Borrower and its Subsidiaries or any other Person,
such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP or IFRS, as applicable.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP or IFRS, as applicable:

(a)

Consolidated Net Income for the most recently completed Measurement Period; plus

(b)

the following to the extent deducted in calculating such Consolidated Net Income
(without duplication):

 

(i)

Consolidated Interest Charges whether non-cash charges or paid in cash,

 

(ii)

the provision for federal, state, local and foreign income Taxes payable,

 

(iii)

depreciation and amortization expense,

 

(iv)

non-cash charges and losses (excluding any such non-cash charges or losses to
the extent (A) there were cash charges with respect to such charges and losses
in past accounting periods or (B) there is a reasonable expectation that there
will be cash charges with respect to such charges and losses in future
accounting periods), and

7



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

 

(v)

all other non-cash finance expenses (including but not limited to (A) changes in
valuations of preferred stock, and (B) non-cash based compensation expenses);
plus

(c)

without duplication, transaction fees, costs and expenses incurred by Borrower
and its Subsidiaries in connection with this Agreement; plus

(d)

without duplication, reasonable, non-recurring transaction fees, costs and
expenses incurred by Borrower and its Subsidiaries in connection with any
Disposition, issuance, incurrence or Refinancing of any debt, issuance of Equity
Interests, Acquisition (other than between or among Borrower and one or more of
its Subsidiaries) or other Investment permitted under this Agreement (whether or
not consummated); plus

(e)

any adjustments resulting from purchase accounting in accordance with GAAP for
any Acquisition (other than between or among Borrower and one or more of its
Subsidiaries) or other Investment permitted under this Agreement; plus

(f)

the amount of any business optimization expense and restructuring charge or
reserve deducted (and not added back) in such period in computing Consolidated
Net Income, including any restructuring costs incurred in connection with
Acquisitions (other than between or among Borrower and one or more of its
Subsidiaries) after the Closing Date, costs related to the closure and/or
consolidation of facilities, retention charges, systems establishment costs,
conversion costs and excess pension charges and consulting fees incurred in
connection with the foregoing, provided such costs (x) are actual and
identifiable, and (y) to the extent related to an Acquisition (other than
between or among Borrower and one or more of its Subsidiaries), do not exceed
10% of the applicable Target EBITDA; plus

(g)

[reserved];

(h)

to the extent covered by insurance and actually reimbursed, or, so long as the
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption; plus

(i)

to the extent included in the calculation of Consolidated Net Income for such
period, any noncash charge related to the original recognition or subsequent
adjustment to the Inmarsat Reserve; less

(j)

without duplication, any gain or plus any loss included in the calculation of
Consolidated Net Income for such period related to either the recognition of the
final award or settlement or any or all payment(s) in full satisfaction of the
final, non-appealable award or settlement under the Inmarsat Dispute; less

(k)

without duplication and to the extent reflected as a gain or otherwise included
in the calculation of Consolidated Net Income for such period, non-cash gains
(excluding any such non-cash gains to the extent (i) there were cash gains with
respect to such gains in past accounting periods or (ii) there is a reasonable
expectation that there will be cash gains with respect to such gains in future
accounting periods); plus

8



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(l)

for such applicable periods, to the extent deducted in calculating such
Consolidated Net Income, the amount of the legal and related costs which
includes but is not limited to fees and expenses for external legal counsel,
expert witnesses, research, the arbitration panel, travel and depositions in
conjunction with the Inmarsat Dispute, not to exceed $5,000,000 in any
Measurement Period.

“Consolidated EBITDA” for any Measurement Period shall be calculated to give pro
forma effect to any acquisition or disposition of assets (or closed or
classified as discontinued operations) consummated at any time after the first
day of such Measurement Period as if each such acquisition or disposition or
classification had occurred on the first day of such Measurement Period,
provided that any such pro forma adjustment shall be (x) made on a basis
consistent with GAAP or IFRS, as applicable, and Regulation S-X promulgated
under the Securities Act of 1933, and (y) supported by detailed calculations;
provided, at the election of the Borrower, such adjustments shall not be
required if the consideration paid in connection with such disposition (but, for
the avoidance doubt, not any such acquisition), or the book value of such
discontinued assets, is less than $5,000,000.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (without duplication) (i) Consolidated EBITDA,
less (ii) cash Taxes, less (iii) Restricted Payments paid in cash by Borrower to
the owners of its Equity Interests, less (iv) Maintenance Capital Expenditures,
plus (v) any voluntary prepayment of the Outstanding Amount of Term Loans for
the applicable Measurement Period, to (b) the sum of (i) current maturities of
long term Indebtedness (including, but not limited to, any Subordinated Debt and
Capitalized Leases), but in each case excluding the scheduled principal payment
due and payable by Borrower on the Maturity Date under any Loan made pursuant to
this Agreement, plus (ii) Consolidated Interest Charges paid in cash for the
applicable Measurement Period, plus (iii) scheduled principal payments made in
cash in respect of Subordinated Debt for the applicable Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a Consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
other instruments contemplated in Section 7.02(l) (to the extent such amounts
available to be drawn under such instruments are in excess of the amount
permitted under Section 7.02(l)) and similar instruments; (d) all obligations in
respect of the deferred purchase price of property or services (other than
(i) trade accounts payable in the ordinary course of business, in each case, not
past due for more than 120 days after the due date therefor or outstanding for
more than 180 days after the date on which such trade account payable was
created unless such account is being contested in good faith and appropriate
reserves made, (ii) payables incurred in conjunction with the Inmarsat Dispute
which includes but is not limited to fees and expenses for external legal
counsel, expert witnesses, research, the arbitration panel, travel and
depositions, but not to exceed $5,000,000, (iii) purchase price holdbacks in
respect of portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (iv) deferred
compensation accrued in the ordinary course of business, (v) any contingent
obligation to purchase any asset and (vi) any earn-out obligations in connection
with any Permitted Acquisition or permitted Investment payable in cash until the
requirements of the deferred earn-out have been fully achieved or realized and
the amount becomes contractually due); (e) all Attributable Indebtedness;
(f) all obligations (excluding voluntary payments and dividends) to purchase,
redeem, retire, defease or otherwise make any payment prior to the Maturity Date
in respect of any Equity Interests or any warrant, right or option to acquire
such Equity Interests, valued, in the case of a redeemable preferred interest,
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)

9



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

through (f) above of Persons other than Borrower or any Subsidiary; and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Borrower or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Borrower or such Subsidiary. Notwithstanding anything to the
contrary contained herein, Consolidated Funded Indebtedness shall not include
(x) reimbursement obligations in respect of any letter of credit the payment of
which is either fully (i) backed by a letter of credit or (ii) cash
collateralized or (y) any obligation payable in common Equity Interests.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP or IFRS, as applicable, plus
(b) all interest paid or payable with respect to discontinued operations, plus
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP or IFRS, as applicable, in each case, of or by
Borrower and its Subsidiaries on a Consolidated basis for the most recently
completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Borrower and its Subsidiaries on a Consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude:

(a)

extraordinary gains and extraordinary losses for such Measurement Period,

(b)

the net income of any Subsidiary during such Measurement Period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that Borrower’s equity in any
net loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income,

(c)

any income (or loss) for such Measurement Period of any Person if such Person is
not a Subsidiary, except that Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Borrower as described in clause (b) of this proviso), and

(d)

any non-cash foreign exchange translation gains or losses.1

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

1 

Note to PH: Clause (e) seems to be duplicative. Section 1.03(b) already covers
any changes in GAAP.

10



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12C.F.R. §382.2(b).

“Covered Party” has the meaning specified in Section 11.24.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to 2% in excess of the rate otherwise
applicable thereto and (b) with respect to any Obligation for which a rate is
not specified or available, a rate per annum equal to the Base Rate plus the
Applicable Rate for Revolving Loans that are Base Rate Loans plus 2%, in each
case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Agent and Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent, the L/C Issuer, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified Borrower, Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Borrower, to confirm in writing to Agent and
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause upon receipt of such written confirmation by Agent and Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from

11



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by Agent in a
written notice of such determination, which shall be delivered by Agent to
Borrower, the L/C Issuer, the Swingline Lender and each other Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, a
Disposition shall not include any Involuntary Disposition or the issuance by any
Person of its Equity Interests.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Agent or the L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof, or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are

12



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the L/C Issuer (in the case of any Alternative Currency
Letters of Credit), (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent is no longer
readily calculable with respect to such currency, (c) providing such currency is
impracticable for the Lenders or (d) no longer a currency in which the Required
Lenders are willing to make such L/C Credit Extensions (each of (a), (b), (c),
and (d) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Borrower, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist.

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by an Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, insolvent or endangered status; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under

13



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate or (i) failure
by the Borrower or any ERISA Affiliate to meet all applicable requirements under
the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurodollar Rate” means:

(a)

for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time, two
London Banking Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate, but excluding any Loan that bears interest based on the LIBOR
Daily Floating Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Assets” means those assets expressly and specifically excluded as
Collateral pursuant to the Collateral Documents.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office

14



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

or, in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to in Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of October 3, 2013, among Borrower, the lenders party
thereto, and Bank of America, as Administrative Agent for itself and the other
lenders party thereto, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of February 24, 2016, that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of December 16, 2016, and as further amended or supplemented prior to the
date hereof.

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

“Exiting Lenders” has the meaning set forth in Section 2.01(c).

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(c).

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Agent and the L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fee Letter” means that certain letter agreement, dated February 21, 2020, among
Borrower, the Agent and the Arranger, as amended, restated or supplemented from
time to time.

15



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“First Amendment Closing Date” means February 13, 2019, which is the date that
the First Amendment to this Agreement became effective.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
or maintained under any non-U.S. law or jurisdiction that is maintained or
contributed by any Loan Party or ERISA Affiliate.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary,
provided that, for purposes of this Agreement and the other Loan Documents, each
of ComPetro Communications LLC, a Delaware limited liability company, and
ComPetro Communications Holdings LLC, a Delaware limited liability company,
shall be deemed to be a Foreign Subsidiary for so long as they are owned
directly or indirectly by a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance acceptable to Agent and its counsel.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in

16



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

clauses (a) through (g) of the definition thereof or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means the Subsidiaries of Borrower as are or may from time to time
become parties to this Agreement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided that, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further, that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by Agent, the applicable Hedge Bank
(other than Agent or an Affiliate of Agent) must have delivered a Secured Party
Designation Notice to Agent prior to such date of determination.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“IFRS” means the International Financial Reporting Standards adopted by the
International Accounting Standards Board that are applicable to the
circumstances as of the date of determination, subject to Section 1.03.

17



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP or IFRS, as applicable:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Swap Contract;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the due
date therefor or outstanding for more than 90 days after the date on which such
trade account payable was created unless such account is being contested in good
faith and appropriate reserves made, (ii) purchase price holdbacks in respect of
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller, (iii) deferred compensation
accrued in the ordinary course of business, (iv) any contingent obligation to
purchase any asset and (v) any earn-out obligations in connection with any
Permitted Acquisition or permitted Investment payable in cash until the
requirements of the deferred earn-out have been fully achieved or realized and
the amount becomes contractually due);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person or warrant, right or option to acquire any such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding anything to the contrary contained
herein, Indebtedness shall not include (x) reimbursement obligations in respect
of any letter of credit the payment of which is either fully (i) backed by a
letter of credit or (ii) cash collateralized or (y) any obligation payable in
common Equity Interests.

18



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Inmarsat Dispute” means that certain dispute between the Borrower and Inmarsat
Global Limited (“Inmarsat”) arising out of a certain contract between such
parties entered into in January, 2014, with such dispute being the subject of an
arbitration proceeding filed by Inmarsat with the International Centre for
Dispute Resolution (the “ICDR”) in October, 2016.

“Inmarsat Reserve” means, in respect of the Inmarsat Dispute, a litigation
reserve initially in the amount of up to $50,800,000 recorded by the Borrower in
its financial statements in the fourth quarter of 2018, and giving effect to any
adjustment to such reserve in any subsequent fiscal quarter, and in respect of
Borrower’s liability for payment of an interim award determined by the ICDR’s
arbitration tribunal’s Phase I ruling in December, 2018.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any LIBOR Daily Floating Rate Loan,
the last day of each month and the Maturity Date of the Facility under which
such Loan was made (with Swingline Loans being deemed made under the Revolving
Facility for purposes of this definition); and (c) as to any Base Rate Loan, the
last day of each month and the Maturity Date of the Facility under which such
Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, or three or, only if
available to all of the Lenders, six months thereafter, as selected by Borrower
in its Loan Notice; provided that:

(a)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(b)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)

no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person, or (d) any other Acquisition.
For purposes of covenant

19



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement in form and substance acceptable
to Agent and its counsel which is executed and delivered in accordance with the
provisions of Sections 6.12 and 6.13.

“Judgment Currency” is defined in Section 11.22 hereof.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Commitment” means, (a) as to Bank of America, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.03 in an aggregate
principal amount at any one time outstanding not to exceed US$25,000,000 and
(b) as to each other L/C Issuer, its obligation to issue Letters of Credit to
the Borrower pursuant to Section 2.03 in an aggregate principal amount at any
one time outstanding for all L/C Issuers under this clause (b) not to exceed
US$5,000,000, in each case, as such amount may be adjusted from time to time in
accordance with this Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America, through itself or through one of its designated Affiliates or branch
offices, in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer thereof, (b) such other Lender selected by the Borrower
pursuant to Section 2.03(k) from time to time to issue such Letter of Credit
(provided that no Lender shall be required to become an L/C Issuer pursuant to
this subclause (b) without such Lender’s consent), or any successor

20



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

issuer thereof or (c) any Lender selected by the Borrower (with the prior
consent of Agent) to replace a Lender who is a Defaulting Lender at the time of
such Lender’s appointment as an L/C Issuer (provided that no Lender shall be
required to become an L/C Issuer pursuant to this subclause (c) without such
Lender’s consent), or any successor issuer thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and permitted assigns and, unless the context
requires otherwise, includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Collateralization Date” means the day that is the earlier of:
(a) 90 days prior to the Maturity Date then in effect or (b) the date upon which
Administrative Agent declares the Obligations due and payable after the
occurrence of an Event of Default.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Daily Floating Rate” means:

(a)

the fluctuating rate of interest, which can change on each Business Day, equal
to the London Interbank Offered Rate (“LIBOR”), or a comparable or successor
rate which rate is approved by Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m., London time, two Business Days

21



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

prior to the date in question, for Dollar deposits with a term equivalent to a
one month term beginning on that date (in such case, the “LIBOR Rate”); and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the LIBOR Rate;

provided that, if the LIBOR Daily Floating Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“LIBOR Daily Floating Rate Loan” means a Loan that bears interest based on the
LIBOR Daily Floating Rate.

“LIBOR Quoted Currency” means Dollars, Euro, and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(g).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing) excluding for
purposes hereof, any of the foregoing in favor of a lessor on the property or
assets (and no other property or assets of the Loan Parties) leased to the Loan
Parties under operating leases (under GAAP or IFRS, as applicable) of the Loan
Parties entered into in the ordinary course of business and on usual and
customary terms.

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Revolving Loan, a Swingline Loan or a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Joinder Agreement, (h) any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14 and (i) all
other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party pursuant to the
foregoing (but specifically excluding any Secured Hedge Agreement or any Secured
Cash Management Agreement) and any amendments, modifications or supplements
thereto or to any other Loan Document or waivers hereof or to any other Loan
Document; provided, however, that for purposes of Section 11.01, “Loan
Documents” shall mean this Agreement, the Guaranty and the Collateral Documents.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit D or
such other form as may be approved by Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by Agent),
appropriately completed and signed by a Responsible Officer of Borrower.

22



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Loan Parties” means, collectively, Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Maintenance Capital Expenditures” means a Capital Expenditure made by any Loan
Party to maintain the operations of any Loan Party at then current levels;
provided, however, that Maintenance Capital Expenditures shall not include:

(a)

expenditures to the extent they are made with proceeds of the issuance of Equity
Interests of Borrower after the Closing Date;

(b)

expenditures of proceeds of indemnity payments, insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such expenditures
are made, or a binding contract is or has been entered into to make such
expenditures, to replace or repair such lost, destroyed, damaged or condemned
assets, equipment or other property or otherwise to acquire, maintain, develop,
construct, improve, upgrade or repair assets or properties useful in the
business of Borrower and the Subsidiaries within 12 months of receipt of such
proceeds;

(c)

interest capitalized during such period;

(d)

expenditures that are accounted for as capital expenditures of such Person and
that actually are paid for by a third party (excluding Borrower or any
Subsidiary thereof) and for which neither Borrower nor any Subsidiary thereof
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period);

(e)

the book value of any asset owned by such Person prior to or during such period
to the extent that such book value is included as a Capital Expenditure during
such period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
that such expenditure actually is made;

(f)

the purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g)

the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time; and

(h)

expenditures made by Borrower or any of its Subsidiaries to effect leasehold
improvements to any property leased by Borrower or any of its Subsidiaries as
lessee, to the extent such expenses have been reimbursed in cash by the
landlord.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of

23



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of Borrower, or the Loan Parties taken as a whole, to perform their
obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against Borrower or any of its Subsidiaries of any Loan Document to which it is
a party; or (d) a material adverse effect on the interest of the Loan Parties,
taken as a whole, in, or the value, perfection or priority of Agent’s security
interest in a material portion of the Collateral.

“Material Foreign Subsidiary” means each of (a) RigNet Luxembourg Holdings, and
(b) each other Significant Subsidiary of Borrower that (i) is a CFC and (ii) is
not owned or deemed to be owned for U.S. tax purposes by a CFC, directly or
indirectly.

“Maturity Date” means (a) March 31, 2022, with respect to the Term Facility, and
(b) August 31, 2022, with respect to the Revolving Facility; provided however,
that, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Borrower or, if fewer than four consecutive
fiscal quarters of Borrower have been completed since the Closing Date, the
fiscal quarters of Borrower that have been completed since the Closing Date.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 105% of the Outstanding Amount
of all L/C Obligations, and (c) otherwise, an amount determined by Agent and the
L/C Issuer in their sole discretion but in no event to exceed 105% of such
liabilities.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, or
Involuntary Disposition, net of (a) direct costs and expenses incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) taxes paid or payable as a
result thereof (including, in respect of any Disposition or Involuntary
Disposition by a Foreign Subsidiary or CFC, taxes paid or payable upon the
repatriation of any such proceeds) and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of Agent) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition, or Involuntary Disposition.

24



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility or all
Lenders entitled to payment, in accordance with the terms of Section 11.01 and
(b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Note” means a Term Note or a Revolving Note, as the context may require.

“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit J or any other form approved by Agent.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by Agent), appropriately completed and
signed by a Responsible Officer.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means: (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (but specifically
excluding any debts, liabilities, obligations, covenants and duties under any
Secured Hedge Agreement or any Secured Cash Management Agreement) and (b) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that with respect to any Loan Party that is
not an “eligible contract participant” under the Commodity Exchange Act,
Excluded Swap Obligations shall be excluded from “Obligations” owing by such
Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

25



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swingline Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, an overnight rate determined by Agent or the L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning specified in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan, but including a Multiple Employer Plan) that is maintained
or is contributed to by any Loan Party and any

26



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a)

no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(b)

Agent and the Lenders shall have received not less than thirty days prior to the
consummation of any such Acquisition, (i) a description of the material terms of
such Acquisition, (ii) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
(iii) consolidated projected income statements of Borrower and its Subsidiaries
(giving effect to such Acquisition), and (iv) not less than five Business Days
prior to the consummation of any Permitted Acquisition, a Permitted Acquisition
Certificate, executed by a Responsible Officer of Borrower certifying that such
Permitted Acquisition complies with the requirements of this Agreement;

(c)

such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

(d)

such Acquisition shall have been approved by the Required Lenders.

“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit K or any other form approved by Agent.

“Permitted Investor” means KKR & Co. L.P., or any investment fund or other
entity that KKR & Co. L.P. (or its officers or employees) manages, controls or
holds contract management responsibility for or in which any such Person holds a
profits interest.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other reasonable amounts paid and fees
and expenses incurred in connection with such Refinancing plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder,
and (B) the material terms and conditions of any such Permitted Refinancing
Indebtedness, taken as a whole, are not materially more favorable to the Persons
providing such Indebtedness than the terms and conditions of the Refinanced
Indebtedness being Refinanced (including, if applicable, as to collateral
priority and subordination, but excluding as to interest rates, fees, funding
discounts and redemption or prepayment

27



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

premiums); provided that a certificate of a Responsible Officer of the Borrower
delivered to the Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to Borrower or any Subsidiary;
provided that, if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party, or (ii) such transaction must be an
intercompany Investment permitted under Section 7.03(c); (c) Dispositions of
accounts receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of Borrower and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or, any
ERISA Affiliate or any such Plan to which any Loan Party or any ERISA Affiliate
is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means each pledge agreement in form and substance reasonably
acceptable to Agent and its counsel, executed by a Loan Party in favor of Agent.

“Pledged Collateral” has the meaning specified in each Pledge Agreement.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.24.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and Agent, which agreement is
in form and substance reasonably

28



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

acceptable to Agent and which provides Agent with “control” (as such term is
used in Article 9 of the UCC) over the deposit account(s) or securities
account(s) described therein.

“Recipient” means Agent, any Lender, the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” has the meaning specified in Section 3.03(g).

“Reportable Event” means any of the events set forth in Section 4043(c), of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, (a) the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination, (b) if there are only two Lenders, then Required Lenders shall
mean both Lenders and (c) if there is more than one Lender, Required Lenders
shall include at least two Lenders.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposure representing more than 50% of the Revolving Exposure of all
Revolving Lenders. The Revolving Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time; provided
that, the amount of any participation in any Swingline Loan and Unreimbursed
Amount that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swingline Lender or L/C Issuer, as the case may be, in making
such determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable

29



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Loan Party and Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by Agent, appropriate authorization documentation, in form
and substance reasonably satisfactory to Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of Borrower or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment (whether in
cash, securities or other property), purchase or other acquisition for value,
direct or indirect, of any shares (or equivalent) of any class of Equity
Interests of Borrower or any of its Subsidiaries, now or hereafter outstanding,
including, but not limited to, any sinking fund or similar deposit, (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternative Currency, (b) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (c) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (d) such additional dates as Agent
or the L/C Issuer shall determine or the Required Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Third Amendment Closing Date is $100,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

30



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Revolving Note” means a promissory note made by Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit A.

“RigNet Luxembourg Holdings” means RigNet Luxembourg Holdings, a societe a
responsabilite limitee (private limited liability company) organized under the
laws of the Grand-Duchy of Luxembourg.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Closing Date” means June 7, 2019, which is the date that the
Second Amendment to this Agreement became effective.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any of its Subsidiaries and any Hedge Bank.

“Secured Obligations” means (a) all Obligations, (b) all obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements (unless,
at least five Business Days prior to entering into any such agreement, the
Borrower provides written notice to Agent that such agreement results in a
material adverse tax impact on a Subsidiary, in which case the obligations under
such agreement shall not constitute “Secured Obligations”), and (c) all costs
and expenses incurred in connection with enforcement and collection of the
foregoing to the extent required to be paid by any Loan Party under any Loan
Document, including the fees, charges and disbursements of counsel, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, expenses and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws

31



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that with
respect to any Loan Party that is not an “eligible contract participant” under
the Commodity Exchange Act, Excluded Swap Obligations shall be excluded from
“Secured Obligations” owing by, guaranteed by or secured by such Loan Party.

“Secured Parties” means, collectively, Agent, the Lenders, the L/C Issuer, the
Hedge Banks, the Cash Management Banks, the Indemnitees, each co-agent or
sub-agent appointed by Agent from time to time pursuant to Section 9.05.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender in form and substance acceptable to Agent and its counsel.

“Security Agreement” means each security agreement in form and substance
reasonably acceptable to Agent and its counsel, executed by a Loan Party in
favor of Agent.

“Significant Subsidiary” means, at any determination date, each wholly-owned
Subsidiary of Borrower that owns 15% or more of the total assets or earns 15% or
more of the total income of Borrower and its Subsidiaries on a Consolidated
basis, determined as of the last day of the Measurement Period for which
financial statements under Section 6.01 have been delivered.

“SOFR” has the meaning specified in Section 3.03(g).

“SOFR-Based Rate” has the meaning specified in Section 3.03(g).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Property” means real property (a) acquired in conjunction with the
acquisition of Nessco Group Holdings Limited and Nessco Invsat Limited, and
(b) located at 410 Commercial Parkway, Broussard, Louisiana.

“Spot Rate” for a currency means the rate determined by Agent or the L/C Issuer,
as applicable, to be the rate quoted by the Person acting in such capacity as
the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that Agent or the L/C Issuer may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

32



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is subordinated in right of payment to the prior payment of the
Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in all respects acceptable to Agent in its sole discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

“Supported QFC” has the meaning specified in Section 11.24.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“SWIFT” has the meaning specified in Section 2.03(f).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Commitment” means, as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Closing Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by Agent pursuant to Section
11.06(c).

33



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit E or such
other form as approved by Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by Agent), appropriately
completed and signed by a Responsible Officer of Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $5,000,000, and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP or IFRS, as applicable.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target EBITDA” means EBITDA of any Person or that is attributable to any
business or asset that is the target in any Acquisition (other than between or
among Borrower and one or more of its Subsidiaries), as the case may be,
calculated for such Person and its Subsidiaries or business or asset, as the
case may be (in each case, solely to the extent acquired pursuant to such
Acquisition) on a pro forma basis consistent with the calculation of
Consolidated EBITDA for Borrower and its Subsidiaries (excluding any portion
thereof determined by Agent to be inapplicable).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to Borrower pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 1.01(b) under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Third Amendment Closing Date shall
be $16,000,000.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

34



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit B.

“Term SOFR” has the meaning specified in Section 3.03(g).

“Third Amendment Closing Date” means February 21, 2020, which is the date that
the Third Amendment to this Agreement became effective.

“Threshold Amount” means $5,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the total of the
unused Commitments of, the Revolving Exposure of, and the Outstanding Amount of
all Term Loans of, such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a LIBOR
Daily Floating Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any documentary Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

35



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States, any state thereof or the District of Columbia.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.24.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Withholding Agent” means Agent or any Loan Party.

“Write Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Other Interpretive Provisions

. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time,

36



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03Accounting Terms.

(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared at Borrower’s option in conformity
with, GAAP or IFRS, as applicable, in each case applied on a consistent basis,
as in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein or as required by Law. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded and (ii) all liability amounts shall be
determined excluding any liability relating to any operating lease, all asset
amounts shall be determined excluding any right-of-use assets relating to any
operating lease, all amortization amounts shall be determined excluding any
amortization of a right-of-use asset relating to any operating lease, and all
interest amounts shall be determined excluding any deemed interest comprising a
portion of fixed rent payable under any operating lease, in each case to the
extent that such liability, asset, amortization or interest pertains to an
operating lease under which the covenantor or a member of its consolidated group
is the lessee and would not have been accounted for as such under GAAP as in
effect on December 31, 2015.

(b)Changes in GAAP or IFRS. If at any time any change in GAAP or IFRS, or the
application thereof, would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either Borrower or the Required
Lenders shall so request, Agent and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP or IFRS or the application thereof, as applicable
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or IFRS, as applicable, prior to such change therein and
(ii) Borrower shall provide to Agent and Lenders a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such

37



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

change in GAAP or IFRS, as applicable. Without limiting the foregoing, leases
shall continue to be classified and accounted for on a basis consistent with
that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a Consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

Rounding

. Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Times of Day

. Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Rates

. Agent does not warrant, nor accept responsibility, nor shall Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto.

Letter of Credit Amounts

. Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided that, with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

UCC Terms

. Terms defined in the UCC in effect on the Closing Date and not otherwise
defined herein shall, unless the context otherwise indicates, have the meanings
provided by those definitions. Subject to the foregoing, the term “UCC” refers,
as of any date of determination, to the UCC then in effect.

Timing of Payment or Performance

. When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day that is not a
Business Day, then, except as otherwise provided in the definition of Interest
Period and in the proviso below, the date of such payment or performance shall
extend to the immediately succeeding Business Day, provided that, if any
principal repayment installment to be made by Borrower (other than principal
repayment installments on Eurodollar Rate Loans) shall come due on a day other
than a Business Day, such principal repayment installment shall be due on the
next succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

1.10Exchange Rates; Currency Equivalents.

(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of L/C

38



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Credit Extensions and Outstanding Amounts with respect to any L/C Obligations
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

(b)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or L/C Issuer, as the case may be.

(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

1.11Additional Alternative Currencies.

(a)The Borrower may from time to time request that Revolving Loans and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that (i) such requested
currency is an Eligible Currency and (ii) such requested currency shall only be
treated as a “LIBOR Quoted Currency” to the extent that there is published LIBOR
rate for such currency. In the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Revolving Loans, the Administrative Agent shall promptly notify each Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuer thereof each
Lender (in the case of any such request pertaining to Revolving Loans) or the
L/C Issuer (in case of such request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of such Revolving Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c)Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in Section 1.11(b) shall be deemed
to be a refusal by such Lender or the L/C Issuer, as the case may be, to permit
Revolving Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Revolving Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an

39



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Alternative Currency hereunder for purposes of any Borrowing of Revolving Loans;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and (A) the Administrative Agent and the L/C Issuer may
amend this Agreement to the extent necessary to add the applicable eurocurrency
rate for such currency and (B) to the extent this Agreement reflects the
appropriate interest rate for such currency or has been amended to reflect the
appropriate rate for such currency, such currency shall thereupon be deemed for
all purposes to be an Alternative Currency, for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.11, the Administrative
Agent shall promptly so notify the Borrower. Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.

1.12Change of Currency.

(a)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency and will put the Lenders and the Borrower in the same position, as
close as possible, that they would have been in if no such change had occurred.

II.COMMITMENTS AND CREDIT EXTENSIONS.

2.01Loans.

(a)Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a Term Loan to Borrower, in Dollars, in a
single advance on the Third Amendment Closing Date in an amount not to exceed
such Term Lender’s Applicable Percentage of the Term Facility. Any portion of
the Term Borrowing that is repaid or prepaid may not be reborrowed. Subject to
this subsection (a), Term Loans may be Eurodollar Rate Loans, Base Rate Loans or
LIBOR Daily Floating Rate Loans, as further provided herein.

(b)Revolving Borrowings. Subject to the terms and conditions set forth herein
(including without limitation, as set out in Section 2.01(c) below), each
Revolving Lender severally

40



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

agrees to make loans (each such loan, a “Revolving Loan”) to Borrower, in
Dollars, from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided however, that after giving effect to any
Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed the
Revolving Facility, and (ii) the Revolving Exposure of any Lender shall not
exceed such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow Revolving Loans, prepay under
Section 2.05, and reborrow under this subsection (b). Revolving Loans may be
Base Rate Loans, LIBOR Daily Floating Rate Loans or Eurodollar Rate Loans, as
further provided herein; provided however, any Revolving Borrowings made on the
Closing Date or any of the three Business Days following the Closing Date shall
be made as LIBOR Daily Floating Rate Loans or Base Rate Loans unless Borrower
delivers a Funding Indemnity Letter not less than three Business Days prior to
the date of such Revolving Borrowing.

(c)Existing Loans under the Existing Credit Agreement. The parties hereto
acknowledge and agree that, effective as of the Closing Date, in order to
accommodate and orderly effect the reallocations, adjustments, assignments,
acquisitions and decreases under this Section 2.01(c), (i) all outstanding
Eurodollar Rate Loans (as defined in the Existing Credit Agreement) on the date
hereof are (and shall be deemed to be) converted to Base Rate Loans under, and
as defined in, the Existing Credit Agreement (and the Borrower agrees to pay to
each Exiting Lender and each Existing Lender such costs and expenses would have
been due under Section 3.04 of the Existing Credit Agreement as a result of such
conversion unless waived by such Exiting Lender or Existing Lender), and
(ii) after giving effect to clause (i) above, all outstanding Loans (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement on the
date hereof are (and shall be deemed to be) continued as the initial Base Rate
Loans (as defined in this Agreement) made under this Agreement on the Closing
Date. The Existing Lenders have agreed among themselves, in consultation with
the Borrower, to adjust their respective Commitments and to pay-off in full such
Existing Lenders which will not become a Lender hereunder (each, an “Exiting
Lender”). The Administrative Agent, the Lenders, the Borrower and each Exiting
Lender (by receipt of the payment in full of the Loans as defined in, and owing
to it under, the Existing Credit Agreement) consent to such reallocation and
each Existing Lender’s adjustment of, and each Existing Lender’s assignment of,
an interest in the existing Commitments (as defined in the Existing Credit
Agreement) and the Existing Lenders’ partial assignments of their respective
existing Commitments (pursuant to this Section 2.01). On the Closing Date and
after giving effect to such reallocations, adjustments, assignments,
acquisitions and decreases, the Commitment of each Lender shall be as set forth
on Schedule 1.01(b). With respect to such reallocations, adjustments,
assignments, acquisitions and decreases, each Existing Lender shall be deemed to
have acquired the Commitment allocated to it from each of the other Lenders and
each Exiting Lender pursuant to the terms of the Assignment and Assumption
Agreement attached as an exhibit to the Existing Credit Agreement as if each
such Exiting Lender and Existing Lender had executed such Assignment and
Assumption Agreement with respect to such allocation, adjustment, assignment,
acquisition and decrease. The Administrative Agent shall determine the
appropriate adjustments and payments between and among the Lenders and shall
direct the Lenders to make such adjustments and payments to the Administrative
Agent, who in turn shall make such disbursements to the Lenders from such
adjustments and payments, in each case to the extent necessary to account for
the revised pro rata shares resulting from the initial allocation of the
Lenders’ Commitments under this Agreement.

41



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

2.02Borrowings, Conversions and Continuations of Loans.

(a)Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by (i) telephone or
(ii) a Loan Notice; provided that, any telephonic notice must be confirmed
immediately by delivery to Agent of a Loan Notice. Each such Loan Notice must be
received by Agent not later than 12:00 p.m. (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans or
LIBOR Daily Floating Rate Loans, and (ii) on the requested date of any Borrowing
of Base Rate Loans or LIBOR Daily Floating Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans or LIBOR Daily Floating Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $50,000 in excess thereof. Each Loan
Notice and each telephonic notice shall specify (A) the applicable Facility and
whether Borrower is requesting a Borrowing, a conversion of Loans from one Type
to the other, or a continuation of Loans, as the case may be, under such
Facility (B) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (C) the principal amount of
Loans to be borrowed, converted or continued, (D) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (E) if applicable,
the duration of the Interest Period with respect thereto. If Borrower fails to
specify a Type of Loan in a Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Eurodollar Rate Loans with an Interest Period of
one month. Any such automatic conversion to LIBOR Daily Floating Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a Eurodollar Rate
Loan.

(b)Advances. Following receipt of a Loan Notice for a Facility, Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by Borrower, Agent shall notify each
Appropriate Lender of the details of any automatic conversion to LIBOR Daily
Floating Rate Loans described in subsection (a). In the case of a Borrowing,
each Appropriate Lender shall make the amount of its Loan available to Agent in
immediately available funds at Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), Agent shall make all funds so received
available to Borrower in like funds as received by Agent either by (i) crediting
the account of Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Agent by Borrower;
provided however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.

(c)Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required

42



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Lenders may demand that any or all of the outstanding Eurodollar Rate Loans be
converted immediately to LIBOR Daily Floating Rate Loans.

(d)Interest Rates. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.

(e)Interest Periods. After giving effect to all Term Borrowings, all conversions
of Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than six Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Borrowings,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans as the same Type, there shall not be more than
four Interest Periods in effect in respect of the Revolving Facility.

(f)Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars or an Alternative Currency for the account of Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Revolving Facility, (y) the Revolving Exposure
of any Revolving Lender shall not exceed such Lender’s Revolving Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto and deemed L/C Obligations,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

43



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(ii)The L/C Issuer shall not issue any Letter of Credit if:

(A)subject to subsection (b)(iv), the expiry date of the requested Letter of
Credit would occur more than 12 months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date; provided, that if such expiry date would occur after the
Letter of Credit Collateralization Date, Borrower shall be required to provide
Cash Collateral pursuant to Section 2.14.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by Agent and the L/C Issuer (not to be
unreasonably withheld), the Letter of Credit is in an initial stated amount less
than $25,000, in the case of a commercial Letter of Credit, or $25,000, in the
case of a standby Letter of Credit;

(D)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Borrower or such
Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F)the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

44



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to Agent) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of Borrower. Such Letter of Credit Application may be
sent by fax transmission, by United States mail, by overnight courier, by
electronic transmission using the system provided by the L/C Issuer, by personal
delivery or by any other means acceptable to the L/C Issuer. Such Letter of
Credit Application must be received by the L/C Issuer and Agent not later than
10:00 a.m. at least five Business Days (or such later date and time as Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof and in the absence
of specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require. Additionally, Borrower shall furnish to the L/C
Issuer and Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with Agent (by telephone or in writing) that Agent has received a
copy of such Letter of Credit Application from Borrower and, if not, the L/C
Issuer will provide Agent

45



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

with a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Agent a true and
complete copy of such Letter of Credit or amendment.

(iv)If Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each 12 month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such 12 month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of subsection (a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is 14 Business Days
before the Non-Extension Notice Date (1) from Agent that the Required Lenders
have elected not to permit such extension or (2) from Agent, any Revolving
Lender or Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Agent thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Company shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Company will reimburse the L/C Issuer in Dollars. In the case of any such

46



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 10:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”),
Borrower shall reimburse the L/C Issuer through Agent in an amount equal to the
amount of such drawing and in the applicable currency. In the event that (A) a
drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 2.03(c)(i) and (B) the Dollar
amount paid by the Company, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Company agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. If
Borrower fails to so reimburse the L/C Issuer by such time, Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Applicable
Revolving Percentage thereof. In such event, Borrower shall be deemed to have
requested a Revolving Borrowing of LIBOR Daily Floating Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of LIBOR Daily Floating Rate Loans, but subject to the amount
of the unutilized portion of the Revolving Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or Agent pursuant to this subsection (i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Revolving Lender shall upon any notice pursuant to subsection (i) make
funds available (and Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer, in Dollars, at Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 12:00 p.m. on the Business
Day specified in such notice by Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a LIBOR Daily Floating Rate Loan to Borrower in such
amount. Agent shall remit the funds so received to the L/C Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of LIBOR Daily Floating Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
Agent for the account of the L/C Issuer pursuant to subsection (ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

47



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this subsection (c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this subsection (c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)If any Revolving Lender fails to make available to Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this subsection (c) by the time specified in
subsection (ii), then, without limiting the other provisions of this Agreement,
the L/C Issuer shall be entitled to recover from such Lender (acting through
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Lender (through Agent) with respect to any amounts
owing under this subsection (vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with subsection (c), if Agent receives for
the account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Revolving Percentage thereof in Dollars
and in the same funds as those received by Agent.

(ii)If any payment received by Agent for the account of the L/C Issuer pursuant
to subsection (c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to Agent for
the account of the L/C Issuer its Applicable Revolving Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The

48



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e)Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement or by such Letter of Credit, the
transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of Borrower or any waiver by the L/C Issuer
which does not in fact materially prejudice Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any of its
Subsidiaries; or

(ix)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.

49



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f)Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in subsection (e); provided however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to
Borrower for, and the L/C Issuer’s rights and remedies against Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of

50



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h)Letter of Credit Fees. Borrower shall pay to Agent for the account of each
Revolving Lender in accordance, subject to Section 2.15, with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for
each commercial Letter of Credit equal to 1.50% per annum times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
and (ii) for each standby Letter of Credit equal to 1.50% per annum times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. Letter of Credit Fees shall be (A) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(B) computed on a quarterly basis in arrears.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
(i) with respect to each commercial Letter of Credit, at a rate per annum equal
to 0.125%, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between Borrower and the L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at a rate per annum equal to 0.125%, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, Borrower shall pay directly to the L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable within two days of demand and are nonrefundable.

(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer upon
receipt by the Administrative Agent of a fully executed Notice of Additional L/C
Issuer which shall be signed by the Borrower, the Administrative Agent and each
L/C Issuer. Such new L/C Issuer shall provide its L/C Commitment in such Notice
of Additional L/C Issuer and upon the receipt by the Administrative Agent of the
fully executed Notice of Additional L/C Issuer, the defined term L/C Commitment
shall be deemed amended to incorporate the L/C Commitment of such new L/C
Issuer. The aggregate principal amount at any one time outstanding for all such
additional L/C Issuers under this Section 2.03(k) shall not exceed US$5,000,000.

(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all

51



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

drawings under such Letter of Credit. Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

(m)L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv)on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v)for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

2.04Swingline Loans.

(a)The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans (each such loan, a
“Swingline Loan”). Each such Swingline Loan may be made, subject to the terms
and conditions set forth herein, to Borrower, in Dollars, from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Revolving Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swingline Lender, may exceed the amount
of such Lender’s Revolving Commitment; provided however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Outstandings shall not
exceed the Revolving Facility at such time, and (B) the Revolving Exposure of
any Revolving Lender at such time shall not exceed such Lender’s Revolving
Commitment. Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan, and the Swingline Lender shall not be
under any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms

52



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

and conditions hereof, Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest at a rate equal to the LIBOR Daily Floating Rate plus the Applicable
Rate. Immediately upon the making of a Swingline Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Swingline Loan.

(b)Borrowing Procedures. Each Swingline Borrowing shall be made upon Borrower’s
irrevocable notice to the Swingline Lender and Agent, which may be given by
(A) telephone or (B) a Swingline Loan Notice; provided that, any telephonic
notice must be confirmed immediately by delivery to the Swingline Lender and
Agent of a Swingline Loan Notice. Each such notice must be received by the
Swingline Lender and Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $250,000, and (ii) the requested date of the Borrowing (which shall be a
Business Day). Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with Agent (by telephone or in
writing) that Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from Agent (including at the request of any Revolving Lender)
prior to 1:00 p.m. on the date of the proposed Swingline Borrowing (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the second sentence of
subsection (a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to Borrower at its office by crediting the account of Borrower on
the books of the Swingline Lender in immediately available funds.

(c)Refinancing of Swingline Loans.

(i)The Swingline Lender at any time in its sole discretion may request, on
behalf of Borrower (which hereby irrevocably authorizes the Swingline Lender to
so request on its behalf), that each Revolving Lender make a LIBOR Daily
Floating Rate Loan in an amount equal to such Lender’s Applicable Revolving
Percentage of the amount of Swingline Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of LIBOR Daily Floating Rate Loans, but subject to the unutilized portion
of the Revolving Facility and the conditions set forth in Section 4.02. The
Swingline Lender shall furnish Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to Agent. Each Revolving Lender
shall make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Loan Notice available to Agent in immediately available funds
(and Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at Agent’s Office not
later than 12:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to subsection (ii), each Revolving Lender that so makes funds available
shall be deemed to have made a LIBOR Daily Floating Rate Loan to Borrower in
such amount. Agent shall remit the funds so received to the Swingline Lender.

(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with subsection (i), the request for LIBOR
Daily

53



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Floating Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to Agent for the account of the Swingline Lender
pursuant to subsection (i) shall be deemed payment in respect of such
participation.

(iii)If any Revolving Lender fails to make available to Agent for the account of
the Swingline Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this subsection (c) by the time specified in
subsection (i), the Swingline Lender shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this subsection (c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this subsection (c) is subject to
the conditions set forth in Section 4.02 (other than delivery by Borrower of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swingline Loans, together with
interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. Agent will make such demand upon
the

54



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

request of the Swingline Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing Borrower for interest on the Swingline Loans. Until
each Revolving Lender funds its LIBOR Daily Floating Rate Loan or risk
participation pursuant to this Section to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swingline Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swingline Lender.

(f)Payments Directly to Swingline Lender. Borrower shall make all payments of
principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05Prepayments.

(a)Optional.

(i)Borrower may, upon notice to Agent pursuant to delivery to Agent of a Notice
of Loan Prepayment, at any time or from time to time voluntarily prepay Term
Loans and Revolving Loans in whole or in part without premium or penalty subject
to Section 3.05; provided that (A) such notice must be received by Agent not
later than 12:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans or
LIBOR Daily Floating Rate Loans; (B) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (C) any prepayment of Base Rate Loans or LIBOR Daily
Floating Rate Loans shall be in a principal amount of $250,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of the relevant
Facility). If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this subsection(a)(i) shall be applied to the
principal repayment installments thereof in the inverse order of maturity.
Subject to Section 2.15, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(ii)Borrower may, upon notice to the Swingline Lender pursuant to delivery to
the Swingline Lender of a Notice of Loan Prepayment (with a copy to Agent), at
any time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Swingline Lender, (A) such notice must be received by the Swingline Lender and
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $250,000 or a whole
multiple of $50,000 in excess hereof (or, if less, the entire principal thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Borrower, Borrower shall

55



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of principal shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(b)Mandatory.

(i)Dispositions and Involuntary Dispositions. Borrower shall prepay the Term
Loans as hereinafter provided in an aggregate amount equal to 100% of the Net
Cash Proceeds in excess of $5,000,000 in the aggregate received by Borrower or
any Subsidiary within 30 days of receipt thereof as a result of (A) any
Disposition (other than Permitted Transfers or a Sale and Leaseback Transaction
with respect to the Specified Property) of assets constituting Collateral,
(B) at the Agent’s request in its reasonable credit judgment, any Involuntary
Disposition of assets constituting Collateral (other than the Specified
Property) or (C) Equity Interests owned by Borrower or any of its Subsidiaries
constituting Collateral.

(ii)Application of Payments. Each prepayment of Loans pursuant to the provisions
of subsection (i) shall be applied to the principal repayment installments of
the Term Loans on a pro rata basis in inverse order of maturity. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facilities.

(iii)Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility, Borrower shall immediately prepay
Revolving Loans, Swingline Loans and L/C Borrowings (together with all accrued
but unpaid interest thereon) and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided however, that Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
subsection (iii) unless, after the prepayment of the Revolving Loans and
Swingline Loans, the Total Revolving Outstandings exceed the Revolving Facility.

(iv)Application of Other Payments. Except as otherwise provided in Section 2.15,
prepayments of the Revolving Facility made pursuant to subsection (iii), first,
shall be applied ratably to the L/C Borrowings and the Swingline Loans, second,
shall be applied (without any reduction of the Commitment) to the outstanding
Revolving Loans, and, third, shall be used to Cash Collateralize the remaining
L/C Obligations; and the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swingline Loans and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
Borrower for use in the ordinary course of its business. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
Borrower or any other Loan Party or any Defaulting Lender that has provided Cash
Collateral) to reimburse the L/C Issuer or the Revolving Lenders, as applicable.

(v)Alternative Currencies.  If Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C Obligations denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Letter of Credit Sublimit
then in effect, then, within 2 Business Days after receipt of such notice, the
Borrower shall Cash

56



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Collateralize Letters of Credit in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Letter of Credit Sublimit then in effect.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05 shall be applied first, to Base Rate Loans, second, to
LIBOR Daily Floating Rate Loans, and third, to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

2.06Termination or Reduction of Commitments.

(a)Optional. Borrower may, upon notice to Agent, terminate the Revolving
Facility, the Letter of Credit Sublimit or the Swingline Sublimit, or from time
to time permanently reduce the Revolving Facility, the Letter of Credit Sublimit
or the Swingline Sublimit; provided that (i) any such notice shall be received
by Agent not later than 12:00 noon five Business Days (or such shorter period as
Agent may agree) prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,500,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) Borrower shall not terminate
or reduce (A) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit.

(b)Mandatory.

(i)The aggregate Term Commitments shall be automatically and permanently reduced
to zero on the Closing Date upon the funding of the Term Loans under the Term
Facility.

(ii)If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c)Application of Commitment Reductions; Payment of Fees. Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swingline Sublimit or the Revolving Commitment under this
Section 2.06. Upon any reduction of the Revolving Commitments, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Applicable
Revolving Percentage of such reduction amount. All fees in respect of the
Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

2.07Repayment of Loans.

(a)Term Loans. Commencing June 30, 2020, and continuing on the last Business Day
of each fiscal quarter thereafter, Borrower shall repay to the Term Lenders the
principal amount of $2,000,000, unless accelerated sooner pursuant to
Section 8.02; provided however, that

57



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

the final principal repayment installment of the Term Loans shall be repaid on
the Maturity Date for the Term Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term Loans outstanding on such
date.

(b)Revolving Loans. Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c)Swingline Loans. Borrower shall repay each Swingline Loan on the earlier to
occur of (i) the date 10 Business Days after such Loan is made and (ii) the
Maturity Date for the Revolving Facility.

2.08Interest and Default Rate.

(a)Interest. Subject to the provisions of subsection (b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; (iii) each LIBOR Daily Floating Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the LIBOR Daily
Floating Rate plus the Applicable Rate for such Facility; and (iv) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the LIBOR Daily
Floating Rate plus the Applicable Rate for the Revolving Facility.

(b)Default Rate.

(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default
exists, outstanding Obligations (including Letter of Credit Fees) may accrue at
a fluctuating rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein.

58



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Fees

. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)Commitment Fee. Borrower shall pay to Agent for the account of each Revolving
Lender in accordance with its Applicable Revolving Percentage, a commitment fee
equal to the Applicable Rate for commitment fees times the actual daily amount
by which the Revolving Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. For the avoidance of doubt, the
Outstanding Amount of Swingline Loans shall not be counted towards or considered
usage of the Aggregate Commitments. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)Other Fees.

(i)Borrower shall pay to Arranger and Agent for their respective accounts fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(ii)Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of Borrower and
its Subsidiaries or for any other reason, Borrower, or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, Borrower
shall immediately and retroactively be obligated to pay to Agent for the account
of the applicable Lenders or the L/C Issuer, as the case may be, promptly on
demand by Agent (or, after the

59



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

occurrence of an actual or deemed entry of an order for relief with respect to
Borrower under the Bankruptcy Code of the United States, automatically and
without further action by Agent, any Lender or the L/C Issuer), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of Agent, any Lender or the L/C
Issuer, as the case may be, under any provision of this Agreement to payment of
any Obligations hereunder at the Default Rate or under Article VIII. Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11Evidence of Debt.

(a)Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of Agent in respect of such matters, the accounts and records of Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through Agent, Borrower shall execute and deliver to such Lender (through
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b)Maintenance of Records. In addition to the accounts and records referred to
in subsection (a), each Lender and Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)(i)General. All payments to be made by Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Agent, for the account of the respective
Lenders to which such payment is owed, at Agent’s Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. Agent will promptly distribute to each Lender its Applicable Percentage
in respect of the relevant Facility (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Agent after 3:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(ii)On each date when the payment of any principal, interest or fees are due
hereunder or under any Loan Document, Borrower agrees to maintain on deposit in
an ordinary checking account maintained by Borrower with Agent (as such account
shall be

60



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

designated by Borrower in a written notice to Agent from time to time, the
“Borrower Account”) an amount sufficient to pay such principal, interest or fees
in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from Borrower Account, and (B) if and to the extent any payment of amount
from any or all of the accounts of Borrower maintained at Agent. Agent agrees to
provide written notice to Borrower of any automatic deduction made pursuant to
this Section showing in reasonable detail the amounts of such deduction. Lenders
agree to reimburse Borrower based on their Applicable Percentage for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

(b)(i)Funding by Lenders; Presumption by Administrative Agent. Unless Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans or LIBOR Daily Floating Rate Loans, prior to 12:00 noon on the date
of such Borrowing) that such Lender will not make available to Agent such
Lender’s share of such Borrowing, Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans or LIBOR Daily Floating Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to Agent, then the
applicable Lender and Borrower severally agree to pay to Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans
or LIBOR Daily Floating Rate Loans. If Borrower and such Lender shall pay such
interest to Agent for the same or an overlapping period, Agent shall promptly
remit to Borrower the amount of such interest paid by Borrower for such period.
If such Lender pays its share of the applicable Borrowing to Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless Agent
shall have received notice from Borrower prior to the date on which any payment
is due to Agent for the account of the Lenders or the L/C Issuer hereunder that
Borrower will not make such payment, Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Agent, at the greater of the Federal
Funds Rate and a rate determined by Agent in accordance with banking industry
rules on interbank compensation.

61



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and 2.03(h) and (i) shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Revolving Loans) or their respective Loans that are to be included in
such Borrowing (in the case of conversions and continuations of Loans);
(iii) each payment or prepayment of principal of Loans by Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

Sharing of Payments by Lenders

. If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents

62



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

at such time obtained by all of the Lenders at such time, then, in each case
under subsection (a) and (b) above, the Lender receiving such greater proportion
shall (A) notify Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(1)

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2)

the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Cash Collateral.

(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Collateralization Date, any
L/C Obligation for any reason remains outstanding, (iii) Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by Agent or the L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b)Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Agent, for the benefit of Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to subsection (c). If at any time Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Agent or the L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Agent, pay or provide to Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Borrower
shall

63



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Revolving Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by Agent and the L/C Issuer that there exists excess Cash
Collateral; provided however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15Defaulting Lenders.

(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 11.08 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by Agent;
fifth, if so determined by Agent and Borrower, to be held in a deposit account
and released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders,

64



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (1) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non‑Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to subsection (v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection (ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)Fees. No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C)Defaulting Lender Fees. With respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above,
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the L/C Issuer and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (3) not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such

65



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Agent at such time, Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (B) such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. Subject to Section 11.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b)Defaulting Lender Cure. If Borrower, Agent, Swingline Lender and the L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Agent may determine to be necessary
to cause the Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to subsection (a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16Increase in Revolving Facility.

(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrower may from time to time, request an increase in the Revolving Facility by
an amount (for all such requests) not exceeding $30,000,000 (an “Incremental
Facility”); provided that, any such request for an Incremental Facility shall be
in a minimum Dollar Equivalent amount of $10,000,000. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Revolving Lender is requested to
respond (which shall in no event be less than 10 Business Days from the date of
delivery of such notice to the Revolving Lenders).

(b)Lender Elections to Increase. Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment (each Lender that agrees to such increase, an
“Increasing Revolving Lender”) and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolving Percentage of such requested
increase. Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

66



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(c)Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower and each Revolving Lender of the
Revolving Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swingline Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Revolving Lenders pursuant to a joinder agreement
(“New Revolving Lenders”) in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d)Effective Date and Allocations. If the Revolving Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Revolving Lenders and the New Revolving Lenders of
the final allocation of such increase and the Revolving Increase Effective Date.

(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, on and as of the Revolving Increase Effective
Date, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01, and (B) both before and after giving
effect to the Incremental Facility, no Default exists. The Borrower shall
deliver or cause to be delivered any other customary documents, including,
without limitation, legal opinions) as reasonably requested by the
Administrative Agent in connection with any Incremental Facility. The Borrower
shall prepay any Revolving Loans outstanding on the Revolving Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Applicable Revolving Percentages arising from any nonratable increase in
the Revolving Commitments under this Section. The parties hereto agree that,
notwithstanding any other provision of this Agreement, the Agent, the Borrower,
each New Revolving Lender and each Increasing Revolving Lender, as applicable,
may (but are under no obligation) agree to make arrangements to stage the timing
of any such increase to the then existing Revolving Commitment, or to cause an
New Revolving Lender or an Increasing Revolving Lender to temporarily hold risk
participations in the outstanding Revolving Loans of the other Lenders (rather
than fund its percentage of all outstanding Revolving Loans concurrently with
the applicable increase), in each case with a view toward minimizing breakage
costs and transfers of funds in connection with any increase in the Revolving
Commitment. The Borrower acknowledges that if, as a result of a non-pro-rata
increase in the Revolving Commitment, any Revolving Loans are prepaid or
converted (in whole or in part) on a day other than the last day of an Interest
Period therefor, then such prepayment or conversion shall be subject to the
provisions of Section 3.05.

(f)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

67



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(g)Incremental Facility. Except as otherwise specifically set forth herein, all
of the other terms and conditions applicable to such Incremental Facility shall
be identical to the terms and conditions applicable to the Revolving Facility
(excluding upfront fees, arrangement fees or similar fees which may be paid by
the Borrower in connection therewith) (provided that the Applicable Rate shall
be increased to be consistent with that for such Incremental Facility).

III.TAXES, YIELD PROTECTION AND ILLEGALITY.

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then such Withholding Agent shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation,
if any, to be delivered pursuant to subsection (e) below.

(ii)If any Withholding Agent shall be required by the Code to withhold or deduct
any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent to
be required based upon the information and documentation, if any, it has
received pursuant to subsection (e) below, (B) such Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii)If any Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) such
Withholding Agent as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation, if any, it has received pursuant to subsection (e) below,
(B) then such Withholding Agent as required by such Laws shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority

68



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

in accordance with applicable law, or at the option of Agent timely reimburse it
for the payment of, any Other Taxes.

(c)Tax Indemnifications.

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender or the L/C
Issuer (with a copy to Agent), or by Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall also, and does hereby, jointly and severally indemnify Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to Agent as required pursuant to subsection (ii) below.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within 10 days after demand therefor,
(A) Agent against any Indemnified Taxes attributable to such Lender or the L/C
Issuer (but only to the extent that any Loan Party has not already indemnified
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (B) Agent and the Loan Parties, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) Agent and the Loan Parties, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by Agent or a Loan Party in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to Agent under this clause (ii).

(d)Evidence of Payments. Upon request by Borrower or Agent, as the case may be,
after any payment of Taxes by Borrower or by Agent to a Governmental Authority
as provided in this Section 3.01, Borrower shall deliver to Agent or Agent shall
deliver to Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to Borrower or Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Agent, at the time or times prescribed by applicable Law or
reasonably

69



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

requested by Borrower or Agent, such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
subsection (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter at the times prescribed by applicable Law or
upon the reasonable request of Borrower or Agent), executed originals of IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter at the times
prescribed by applicable Law or upon the reasonable request of Borrower or
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form), establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or any successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI (or any successor form);

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation”

70



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS
Form W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form),
IRS Form W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter at the times
prescribed by applicable Law or upon the reasonable request of Borrower or
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit Borrower or Agent to determine the
withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Agent in writing of its legal inability to do so.

(iv)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Agreement, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) each Loan as not
qualifying as a

71



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471‑2(b)(2)(i).

(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Illegality

. If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate or the LIBOR Daily Floating Rate,
or to determine or charge interest rates based upon the Eurodollar Rate or the
LIBOR Daily Floating Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to Borrower through Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
the LIBOR Daily Floating Rate in the affected currency or currencies or to
convert Loans to Eurodollar Rate Loans or to the LIBOR Daily Floating Rate shall
be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) Borrower shall, upon demand from such
Lender (with a copy to Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurodollar Rate Loans and all LIBOR Daily
Floating Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Agent without reference to the Eurodollar Rate
component of the Base Rate), either (A) in

72



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

the case of LIBOR Daily Floating Rate Loans, immediately, or (B) in the case of
Eurodollar Rate Loans, on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans, and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, Borrower shall also pay
accrued interest on the amount so prepaid or converted.

Inability to Determine Rates

.

(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) Agent determines that (A) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan, (B) (1) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan and (2) the circumstances described
in Section 3.03(c)(i) do not apply, or (C) a fundamental change has occurred in
the foreign exchange or interbank markets with respect to such Alternative
Currency (including, without limitation, changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls) (in each case with respect to this clause (i), “Impacted
Loans”), or (ii) Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, Agent will promptly so notify
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of this Section 3.03(a), upon
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans in the affected currency or
currencies (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in Dollars in the amount specified
therein.

(b)Notwithstanding the foregoing, if Agent has made the determination described
in clause (a)(i) of this Section, Agent, in consultation with Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) Agent revokes the notice delivered with respect
to the Impacted Loans under clause (a) of the first sentence of this Section,
(2) Agent or the Required Lenders notify Agent and Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed

73



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

material restrictions on the authority of such Lender to do any of the foregoing
and provides Agent and Borrower written notice thereof.

(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.03(a) and (b) above, if Agent
determines (which determination shall be conclusive and binding upon all parties
hereto absent manifest error), or Borrower or Required Lenders notify Agent
(with, in the case of the Required Lenders, a copy to Borrower) that Borrower or
Required Lenders (as applicable) have determined (which determination likewise
shall be conclusive and binding upon all parties hereto absent manifest error),
that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans in
the applicable currency, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to Agent, that will continue to
provide LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and Borrower may amend this Agreement
solely for purpose of replacing LIBOR in accordance with this Section with (x)
one or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks which adjustment or method for calculating such adjustment shall be
published on an information service as selected by Agent from time to time in
its reasonable discretion and may be periodically updated  (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. on the fifth Business Day after Agent shall
have posted such proposed amendment to all Lenders and Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment.  Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by Agent.

74



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(d)If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Agent will promptly so notify Borrower and each Lender. Thereafter,
(i) the obligation of the Lenders to make or maintain Eurodollar Rate Loans
shall be suspended, (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (ii) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (ii)) in the amount specified therein.

(e)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(f)In connection with the implementation of a LIBOR Successor Rate, Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that, with respect to any such amendment
effected, Agent shall post each such amendment implementing such LIBOR Successor
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective.

(g)For purposes hereof:

(i)“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by Agent in a manner substantially consistent with market practice (or,
if Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Agent determines is reasonably necessary in connection with the administration
of this Agreement);

(ii)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;

(iii)“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;

(iv)“SOFR-Based Rate” means SOFR or Term SOFR; and

75



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(v)“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental Body
,in each case as published on an information service as selected by Agent from
time to time in its reasonable discretion.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (a)(i), (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

76



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Compensation for Losses

. Upon demand of any Lender (with a copy to Agent) from time to time, Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
LIBOR Daily Floating Rate Loan or Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b)any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
LIBOR Daily Floating Rate Loan or Base Rate Loan on the date or in the amount
notified by Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then

77



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

at the request of Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
subsection (a), Borrower may replace such Lender in accordance with
Section 11.13.

Survival

. All of Borrower’s obligations under this Article III shall survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder,
resignation of Agent and the Facility Termination Date.

IV.CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.

Conditions of Initial Credit Extension

. The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)Execution of Credit Agreement; Loan Documents. Agent shall have received
(i) counterparts of this Agreement, executed by a Responsible Officer of each
Loan Party and a duly authorized officer of each Lender, (ii) for the account of
each Lender requesting a Note, a Note executed by a Responsible Officer of
Borrower, (iii) counterparts of each Security Agreement, each Pledge Agreement,
and any other documents and instruments required by Agent in connection
therewith, and each other Collateral Document required by Agent to be delivered
on the Closing Date, executed by a Responsible Officer of the applicable Loan
Parties and a duly authorized officer of each other Person party thereto, as
applicable and (iv) counterparts of any other Loan Document, executed by a
Responsible Officer of the applicable Loan Party and a duly authorized officer
of each other Person party thereto.

(b)Officer’s Certificate. Agent shall have received (i) a certificate of a
secretary of each Loan Party in form and substance reasonably acceptable to
Agent and its counsel, dated the Closing Date and certifying as to the
Organization Documents of such Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party and of the incumbency of the Responsible Officers of each Loan Party and
(ii) the good standing, existence or its equivalent of each Loan Party.

(c)Legal Opinions of Counsel. Agent shall have received an opinion or opinions
(including, if requested by Agent, local counsel opinions) of counsel for the
Loan Parties, dated the Closing Date and addressed to Agent and the Lenders, in
form and substance reasonably acceptable to Agent.

78



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(d)Financial Statements. Agent and the Lenders shall have received copies of the
financial statements referred to in Section 5.05, each in form and substance
reasonably satisfactory to each of them.

(e)Personal Property Collateral. Agent shall have received, in form and
substance reasonably satisfactory to Agent:

(i)(A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and, to the extent requested by
Agent, each jurisdiction where any Collateral is located or where a filing would
need to be made in order to perfect Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien, judgment and
bankruptcy searches;

(ii)completed UCC financing statements for each appropriate jurisdiction as is
necessary, in Agent’s sole discretion, to perfect Agent’s security interest in
the Collateral;

(iii)stock or membership certificates, if any, evidencing the Pledged Collateral
and undated stock or transfer powers duly executed in blank, in each case to the
extent such Pledged Collateral is certificated;

(iv)in the case of any personal property Collateral located at premises leased
by a Loan Party and set forth on Schedule 5.21(g)(ii), such estoppel letters,
consents and waivers from the landlords of such real property to the extent
required to be delivered in connection with Section 6.13(b) (such letters,
consents and waivers shall be in form and substance reasonably satisfactory to
Agent); and

(v)to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect Agent’s and the Lenders’ security
interest in the Collateral.

(f)Liability, Casualty, Property, and Terrorism. Agent shall have received
copies of insurance policies, declaration pages, certificates, and endorsements
of insurance or insurance binders evidencing liability, casualty, property, and
terrorism insurance meeting the requirements set forth herein or in the
Collateral Documents.

(g)Officer’s Closing Certificate. Agent shall have received a certificate or
certificates executed by a Responsible Officer of Borrower as of the Closing
Date, certifying as to the financial condition, solvency and related matters of
Borrower and its Subsidiaries, after giving effect to the initial borrowings
under the Loan Documents and the other transactions contemplated hereby.

(h)Loan Notice. Agent shall have received a Loan Notice with respect to the
Loans to be made on the Closing Date.

(i)[Reserved].

(j)Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of Borrower and its Subsidiaries (other than Indebtedness
permitted to exist

79



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

pursuant to Section 7.02) shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date.

(k)Consents. Agent shall have received evidence that all boards of directors,
governmental, shareholder and material third party consents and approvals
necessary in connection with the entering into of this Agreement have been
obtained.

(l)Fees and Expenses. Agent and the Lenders shall have received all fees and
expenses, if any, owing pursuant to the Loan Documents.

(m)Due Diligence. The Lenders shall have completed a due diligence investigation
of Borrower and its Subsidiaries in scope, and with results, satisfactory to the
Lenders.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Conditions to all Credit Extensions

. The obligation of each Lender and the L/C Issuer to honor any Request for
Credit Extension is subject to the following conditions precedent:

(a)The representations and warranties of Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such Credit Extension and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects on and as of the date of such Credit Extension, except, in
each case, to the extent such representations and warranties specifically relate
to an earlier date, in which case they shall be true and correct in all respects
or in all material respects, as applicable, as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)Agent and, if applicable, the L/C Issuer or the Swingline Lender, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in clauses (a) and (b)
have been satisfied on and as of the date of the applicable Credit Extension.

80



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

REPRESENTATIONS AND WARRANTIES

. Borrower represents and warrants to Agent and the Lenders, as of the date made
or deemed made, that:

Existence, Qualification and Power

. Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (b), (i), or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Authorization; No Contravention

. The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries (other than Liens created
by the Collateral Documents) or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

Governmental Authorization; Other Consents

. No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the required perfection or maintenance of the
Liens created under the Collateral Documents (including the required priority
thereof) or (d) the exercise by Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings and other actions
required by the Collateral Documents to perfect and maintain the Liens created
by the Collateral Documents, (iii) actions required by applicable Law in
connection with the enforcement of any Lien or security interest or foreclosure
on the Collateral subject thereto and (iv) actions required in connection with
the ordinary course of operations of business.

Binding Effect

. This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

5.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements for the fiscal year ending December 31,
2016, and when delivered for each fiscal year thereafter (i) were prepared in
accordance with GAAP or IFRS as the case may be, in each case consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for

81



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

the period covered thereby in accordance with GAAP or IFRS, as applicable, in
each case consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for material taxes,
commitments and Indebtedness.

(b)The unaudited consolidated balance sheet of Borrower and its Subsidiaries
dated June 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity, and cash flows for the six month period ended
on that date (i) were prepared in accordance with GAAP or IFRS as the case may
be, in each case consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Litigation

. There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Loan Parties after due inquiry, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any Subsidiary or against any of their properties or
revenues that (a) affect or pertain to this Agreement or any other Loan Document
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

No Default

. Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Ownership of Property; Liens

. Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of each Loan Party and
its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

5.09Environmental Compliance.

(a)There are no claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Loan Parties have reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)Except as could not reasonably be expected to result in a Material Adverse
Effect: (w) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (x) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries or, to the

82



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

best of the knowledge of the Loan Parties, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries; (y) there is no asbestos
or asbestos-containing material on any property currently owned or operated by
any Loan Party or any of its Subsidiaries; and (z) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries.

(c)Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, which could reasonably be expected to result in a Material
Adverse Effect; and all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result in material liability to any Loan
Party or any of its Subsidiaries.

Insurance

. The properties of Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The insurance policies of the Loan Parties comply with the
requirements set forth in this Agreement and the other Loan Documents.

Taxes

. Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are (i) not yet delinquent
or (ii) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or IFRS, as applicable. No Loan Party has received a written notice from
any Governmental Authority proposing a tax assessment against any Loan Party or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, nor is there any tax sharing agreement applicable to Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect.

5.12ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of the Loan Parties, nothing
has occurred that would reasonably be expected to prevent or cause the loss of
such tax-qualified status.

(b)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited

83



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)(i) Except where it would not alone or in the aggregate result in a Material
Adverse Effect, no ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) each Loan Party and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and no
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) no Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d)With respect to any Foreign Benefit Arrangement, all material contributions
required to be made by a Loan Party or any ERISA Affiliate or any employee of
such a person that are required by law or by the terms of the arrangement have
been made, or if applicable, accrued in accordance with applicable law and
normal accounting practices of such person, each such arrangement that is
administered by a Loan Party or an ERISA Affiliate required to be registered has
been registered and maintained in good standing with regulatory authorities, and
each such arrangement is in material compliance with applicable law and the
terms of the arrangement.

(e)Borrower represents and warrants as of the Closing Date that Borrower is not
and will not be using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to Borrower’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement.

5.13Margin Regulations; Investment Company Act.

(a)Margin Regulations. Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b)Investment Company Act. None of Borrower, any Person Controlling Borrower, or
any Subsidiary is, or is required to be registered as, an “investment company”
under the Investment Company Act of 1940.

Disclosure

. Borrower has disclosed to Agent and the Lenders (a) all agreements,
instruments and corporate or other restrictions to which it or any other Loan
Party is subject, and (b) all other matters known to it, in each case that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No written report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered

84



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

hereunder or under any other Loan Document (in each case as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, (i) with respect to projected
financial information (including pro formas financial information, projections,
estimates, forecasts and other forward-looking information) and information of a
general economic or general industry nature, each Loan Party represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time (it being understood that actual results may
vary and that such variances could be material) and (ii) any information
provided by the Borrower or any Subsidiary with respect to any Person or assets
acquired or to be acquired by the Borrower or any Subsidiary shall, for all
periods prior to the date of such Acquisition (other than between or among
Borrower and one or more of its Subsidiaries), be limited to the knowledge of
the Borrower or the acquiring Subsidiary after reasonable inquiry.

Compliance with Laws

. Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Solvency

. Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.

Casualty, Etc

. Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect

Sanctions Concerns and Anti-Corruption Laws

.

(a)Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets, or any similar list enforced by any other relevant sanctions
authority or (iii) located, organized or resident in a Designated Jurisdiction.
Borrower and its Subsidiaries have conducted their businesses in compliance with
all applicable Sanctions and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Sanctions.

(b)Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.19[Intentionally Omitted].

85



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

5.20Subsidiaries; Equity Interests; Loan Parties.

(a)Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.20(a) a complete and accurate list of: (i) all Subsidiaries, joint
ventures and partnerships and other equity investments of the Loan Parties as of
the Closing Date; and (ii) the ownership of shares of each class of Equity
Interests in each such Subsidiary outstanding on the Closing Date. The
outstanding Equity Interests in all Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens (other than
Permitted Liens).

(b)Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate list
of all Loan Parties, showing as of the Closing Date (as to each Loan Party),
(i) the exact legal name, (ii) any former legal names of such Loan Party in the
four months prior to the Closing Date, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization,
(v) the jurisdictions in which such Loan Party is qualified to do business,
(vi) the address of its chief executive office, (vii) the address of its
principal place of business, (viii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization, (ix) the organization
identification number, and (x) other than with respect to Borrower, ownership
information (e.g. publicly held or if private or partnership, the owners and
partners of each of the Loan Parties).

Intellectual Property; Licenses, Etc

. Borrower and its Subsidiaries own, or possess the right to use, all of the
material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the knowledge of Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by Borrower or
any Subsidiary infringes upon any rights held by any other Person, except to the
extent the same, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Affected Financial Institutions

. No Loan Party is an Affected Financial Institution.

Covered Entities

. No Loan Party is a Covered Entity.

Beneficial Ownership Certification

. The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

AFFIRMATIVE COVENANTS

. Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of their Subsidiaries to:

Financial Statements

. Deliver to Agent:

(a)Audited Financial Statements. As soon as available, but in any event within
75 days after the end of each fiscal year of Borrower, a Consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with, at Borrower’s option, GAAP or
IFRS, such Consolidated

86



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

statements to be audited and accompanied by a report and opinion of Deloitte &
Touche or of an independent certified public accountant of nationally recognized
standing or otherwise reasonably acceptable to Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (provided that
the requirements of this subsection (a) with respect to the delivery of
financial statements for any fiscal year shall be deemed satisfied by publicly
filing Borrower’s Form 10-K for such fiscal year with the SEC, and such
financial statements shall be deemed to have been delivered to Agent under this
subsection (a) on the date such Form 10-K has been posted on the SEC website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the SEC thereto).

(b)Quarterly Financial Statements. As soon as available, but in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of Borrower, a Consolidated balance sheet of Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related Consolidated statements of
income or operations for the portion of Borrower’s fiscal year then ended, all
in reasonable detail, such Consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Borrower
as fairly presenting in all material respects the financial condition and
results of operations of Borrower and its Subsidiaries in accordance with, at
Borrower’s option, GAAP or IFRS, subject only to normal year-end audit
adjustments and the absence of footnotes (provided that the requirements of this
subsection (b) with respect to the delivery of financial statements for any
fiscal quarter shall be deemed satisfied by publicly filing Borrower’s Form 10-Q
for such fiscal quarter with the SEC, and such financial statements shall be
deemed to have been delivered to Agent under this subsection (b) on the date
such Form 10-Q has been posted on the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto).

As to any information contained in materials furnished pursuant to
Section 6.02(d), Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in Sections (a) and (b) above at the times specified
therein.

Certificates; Other Information

. Deliver to Agent, in form and detail reasonably satisfactory to Agent and the
Required Lenders:

(a)Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Borrower, which shall disclose
any material change in accounting policies or financial reporting practices by
Borrower or any Subsidiary, if any.

(b)Changes in Name, Etc. Provide notice to Agent at least five days prior to (or
such extended period of time as agreed to by Agent) any change in any Loan
Party’s legal name, state of organization, or organizational existence.

(c)Audit Reports; Management Letters; Recommendations. Promptly after any
request by Agent or any Lender, copies of any final audit reports or management
letters submitted to the board of directors (or the audit committee of the board
of directors) of any Loan Party by independent accountants in connection with
the accounts or books of any Loan Party or any of its Subsidiaries, or any audit
of any of them.

87



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(d)Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which Borrower may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to Agent pursuant hereto.

(e)Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section.

(f)SEC Notices. Promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

(g)Anti-Money-Laundering; Beneficial Ownership Regulation. Promptly following
any request therefor, information and documentation reasonably requested by
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act.

(h)Beneficial Ownership.  To the extent any Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification promptly following any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender in relation to such Loan Party that would result in a change to the list
of beneficial owners identified in such certification.

(i)Additional Information. Promptly, such additional information regarding the
business, financial, governance or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as Agent
or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
subsection (d) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (a) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 1.01(a); or (b) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that:
(i) Borrower shall deliver paper copies of such documents to Agent upon Agent’s
or any Lender’s request to Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by Agent or such Lender and
(ii) Borrower shall notify Agent and each Lender (by fax transmission or other
electronic mail transmission) of the posting of any such documents and provide
to Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

88



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Borrower hereby acknowledges that (A) Agent, Arranger and/or an Affiliate
thereof may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized Agent, any Affiliate thereof, the Arranger, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to Borrower or its securities for purposes of United States federal
and state securities laws (provided however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) Agent, Arranger, and any Affiliate thereof shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

Notices

. Promptly notify Agent and each Lender:

(a)of the occurrence of any Default;

(b)(i) of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, (ii) breach or non-performance of, or any default
under, a Contractual Obligation of Borrower or any Subsidiary which could
reasonably be expected to result in a Material Adverse Effect; (iii) any
material dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority which could reasonably
be expected to result in a Material Adverse Effect; or (iv) the commencement of,
or any material development in, any material litigation or proceeding affecting
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws which could reasonably be expected to result in a Material Adverse Effect;

(c)of the occurrence of any material ERISA Event; and

(d)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
subsection (a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

Payment of Obligations

. Pay and discharge before the same shall become delinquent, all its obligations
and liabilities in excess of the Threshold Amount, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with

89



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

GAAP or IFRS, as applicable, are being maintained by Borrower or such
Subsidiary, including without limitation, (a) all tax liabilities, assessments
and governmental charges or levies in excess of the Threshold Amount in the
aggregate upon it or its properties or assets, and (b) all lawful claims in
excess of the Threshold Amount which, if unpaid, would by law become a Lien upon
any of its property (other than a Permitted Lien); excluding all Indebtedness
for borrowed money with a principal amount in excess of the Threshold Amount, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.

6.05Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05;

(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06Maintenance of Properties.

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and

(b)make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07Maintenance of Insurance.

(a)Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons, including, without limitation, terrorism insurance.

(b)Evidence of Insurance. Cause Agent to be named as lenders’ loss payable, loss
payee or mortgagee, as its interest may appear, and/or additional insured with
respect of any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause, unless otherwise agreed to by Agent, each
provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to Agent that it
will give Agent 30 days prior written notice before any such policy or policies
shall be altered or cancelled (or 10 days prior notice in the case of
cancellation due to the nonpayment of premiums). Annually, promptly following
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to Agent, such evidence of insurance as required by Agent,
including, but not limited to: (i) certified copies of such insurance policies,
(ii) evidence of such insurance policies (including, without limitation and as
applicable, ACORD Form 28 certificates (or similar form of

90



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

insurance certificate), and ACORD Form 25 certificates (or similar form of
insurance certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if Agent for the benefit of the Secured
Parties is not on the declarations page for such policy. As requested by Agent,
the Loan Parties agree to deliver to Agent an authorization to share insurance
information in such form as may be required from time to time by each of the
Loan Parties’ insurance companies.

Compliance with Laws

. Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09Books and Records.

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP or IFRS, as applicable, in each case
consistently applied, shall be made of all financial transactions and matters
involving the assets and business of such Loan Party or such Subsidiary, as the
case may be; and

(b)maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
Borrower shall maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as Agent or any Lender shall
reasonably require.

Inspection Rights

. Permit representatives and independent contractors of Agent and each Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower; provided however, that,
excluding any such visits and inspections during the continuation of an Event of
Default, Agent (who may be accompanied by any Lender at such Lender’s option and
sole expense), may exercise rights under this Section 6.10 no more often than
two times during any calendar year and only one such time shall be at the
expense of Borrower, absent the existence and continuation of an Event of
Default; provided further, that when an Event of Default exists Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the sole expense of Borrower at any time during
normal business hours, without advance notice, and without restriction as to the
number of visits per year. Agent and the Lenders shall give Borrower the
opportunity to participate in any discussions they may have with Borrower’s
accountants. Notwithstanding anything to the contrary in this Section 6.10,
subject to Section 11.07, none of the Borrower nor any Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information for which
Agent or such Lender has not entered into a non-disclosure agreement in form and
substance reasonably satisfactory to the Borrower, (ii) in respect of which
disclosure to the Agent or any Lender (or their respective representatives or
contractors) is prohibited by any requirement of (x) Law or (y) Contractual
Obligation for which a written waiver has not been obtained or for which Agent
or such Lender has not entered into a non-disclosure agreement in form and
substance reasonably satisfactory to the Borrower or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

91



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Use of Proceeds

. Use the proceeds of the Credit Extensions to refinance existing Indebtedness,
for working capital, to make capital expenditures and to finance Acquisitions
(other than between or among Borrower and one or more of its Subsidiaries) made
by Borrower or any of its Subsidiaries and for other general corporate purposes,
in each case not in contravention of any Law or of any Loan Document.

Additional Guarantors; Pledge of Equity of Foreign Subsidiaries

. Notify Agent on, and concurrently with the delivery of, the Compliance
Certificates pursuant to Section 6.02(a) whether or not during the fiscal
quarter then ended any Person has become a Subsidiary, with such information
completed or attached to such Compliance Certificate as indicated to be included
therein or attached thereto, and promptly thereafter (and in any event within
30 days), unless otherwise agreed to by Agent in writing:

(a)with respect to each Significant Subsidiary that is neither a CFC nor owned
or deemed to be owned for U.S. federal tax purposes by a CFC, (i) cause such
Subsidiary to become a Guarantor by executing and delivering to Agent a
Guaranty, (ii) cause Borrower or any Guarantor to pledge all of their respective
Equity Interests in such Significant Subsidiary, and (iii) cause such
Significant Subsidiary to execute a security agreement granting a lien on
substantially all of its assets in the form executed by the Guarantors on the
Closing Date, or to execute such other documents and instruments requested by
Agent in its reasonable discretion;

(b)with respect to each Subsidiary that becomes a Material Foreign Subsidiary of
Borrower after the Closing Date, cause Borrower or any Guarantor to pledge 65%
of its Equity Interests in such Material Foreign Subsidiary to Agent by
executing a pledge agreement in the form executed by Borrower on the Closing
Date, and to provide such evidence that such security interest has been recorded
and is enforceable under the laws of the applicable foreign jurisdiction if
requested by Agent in its reasonable discretion; and

(c)deliver to Agent documents of the types referred to in Sections 4.01(b)-(g),
(i) and 6.13 and, if requested by Agent, opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in subsection (a)), all in
form, content and scope reasonably satisfactory to Agent.

For the avoidance of doubt, no CFC or Foreign Subsidiary or direct or indirect
Subsidiary of a Foreign Subsidiary shall be required to execute a Guaranty,
pledge its assets or have greater than 65% of its Equity Interests pledged.

6.13Covenant to Give Security.

(a)Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Collateral and all of its tangible and intangible personal property now
owned or hereafter acquired by it (other than Excluded Assets) to be subject at
all times to a first priority, perfected Lien (subject to Permitted Liens to the
extent permitted by the Loan Documents) in favor of Agent for the benefit of the
Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents. Each Loan Party shall provide opinions
of counsel (if requested by Agent) and any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to Agent.

(b)Landlord Waivers. In the case of the chief executive office of Borrower,
Borrower will provide Agent with such estoppel letters, consents and waivers
from the landlords on such real property, in each case, solely to the extent
(i) requested by Agent and (ii) Borrower is able to secure such letters,
consents and waivers after using commercially reasonable efforts (such

92



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

letters, consents and waivers shall be in form and substance reasonably
satisfactory to Agent, it being acknowledged and agreed that any landlord waiver
shall be in form and substance reasonably satisfactory to Agent).

(c)Account Control Agreements. Each of the Loan Parties shall not open, maintain
or otherwise have any deposit or other accounts (including securities accounts)
at any bank or other financial institution, or any other account where money or
securities are or may be deposited or maintained with any Person, other than
(i) the accounts set forth on Schedule 6.14 and designated as unrestricted
accounts; provided that the aggregate balance in all such accounts does not
exceed $1,000,000, (ii) deposit accounts that are maintained at all times with
depositary institutions as to which Agent shall have received a Qualifying
Control Agreement; provided that a Qualifying Control Agreement shall only be
required for deposit accounts that are maintained with Agent if requested by
Agent or any Lender, (iii) securities accounts that are maintained at all times
with financial institutions as to which Agent shall have received, if requested,
a Qualifying Control Agreement; provided that a Qualifying Control Agreement
shall only be required for securities accounts that are maintained with Agent if
requested by Agent or any Lender, (iv) deposit accounts established solely as
payroll and other zero balance deposit accounts that are maintained with Bank of
America or with any successor Administrative Agent, and (v) other deposit or
securities accounts, so long as at any time the aggregate balance in all such
accounts does not exceed $250,000.

Principal Depository

. To maintain Bank of America as each Loan Party’s principal depository bank,
including for the maintenance of business, cash management, operating and
administrative deposit accounts.

Further Assurances

. Promptly upon reasonable request by Agent, or any Lender through Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as Agent, or any Lender through Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests (excluding real property interests and the Excluded
Assets) to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

Keepwell Requirements

. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement or any other Loan Document in respect of
Swap Obligations (provided however, that each Qualified ECP Guarantor shall only
be liable under this Section 6.16 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 6.16, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
full and final payment of the Obligations (other than contingent Obligations for
which no claim has been made), termination of the Commitments of

93



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

all Lenders and L/C Issuers, and termination of all Letters of Credit (or cash
collateralization thereof as acceptable to the applicable L/C Issuer). Each
Qualified ECP Guarantor intends that this Section 6.16 constitute, and this
Section 6.16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Anti-Corruption Laws; Sanctions

. Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions, and maintain policies and procedures designed to promote
and achieve compliance with such laws and Sanctions.

NEGATIVE COVENANTS

. Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

Liens

. Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a)Liens pursuant to any Loan Document or securing any Secured Obligation;

(b)Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (other than after-acquired property that is affixed to or
incorporated in the property covered by such Lien), (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(b),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(b);

(c)Liens for Taxes not yet past due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or IFRS, as applicable;

(d)statutory Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves or other provisions with respect thereto are maintained on the books of
the applicable Person; in accordance with GAAP or IFRS, as applicable;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

94



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.02(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (except (A) for after-acquired property that is
affixed to or incorporated in the property covered by such Lien and the proceeds
and the products thereof and (B) that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender), and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date acquisition;

(j)leases, licenses, subleases or sublicenses granted to its customers in the
ordinary course of business and in furtherance of the business of Borrower and
its Subsidiaries;

(k)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(l)Liens consisting of an agreement to Dispose of any property permitted under
Section 7.05, solely to the extent such Disposition is permitted on the date of
the creation of such Lien;

(m)Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent permitted under Section 7.02;

(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o)Liens securing Indebtedness that is permitted under Section 7.02(k), provided
that the aggregate outstanding principal amount of such secured Indebtedness
does not exceed the Dollar Equivalent of $3,500,000 at any time;

(p)Liens securing Indebtedness that is permitted under Section 7.02(r);

(q)[reserved];

(r)Liens on cash earnest money deposits or arising under escrow arrangements, in
each case made in connection with any letter of intent or purchase agreement
undertaken as permitted under this Agreement;

(s)customary rights of first refusal arising under joint venture agreements; and

(t)Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired pursuant to an Acquisition (other than between or
among Borrower and one or more of its Subsidiaries) or any other Investment
permitted under Section 7.03 to the extent the Liens on such assets secure
Indebtedness permitted by Section 7.02(q); provided that such Liens attach at
all times only to the same assets that such Liens (or upon or in after-acquired
property that is (i) affixed or incorporated into the property covered by such
Lien, (ii) after-acquired property subject to a Lien securing Indebtedness
permitted under Section 7.02(q), the terms of which

95



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness) that such Liens secured, immediately prior to
such acquisition or Investment.

Indebtedness

. Create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness under the Loan Documents and other Secured Obligations;

(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any Permitted Refinancing Indebtedness or extensions thereof;

(c)Guarantees of Borrower or any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of Borrower or any Subsidiary;

(d)obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(e)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided that the aggregate principal
amount of all such Indebtedness at any one time outstanding shall not exceed the
Dollar Equivalent of $6,000,000, and any Permitted Refinancing thereof;

(f)Indebtedness that is approved by the Required Lenders in writing in their
sole discretion;

(g)Indebtedness representing deferred compensation to key executive officers of
Borrower and its Subsidiaries in the ordinary course of business;

(h)Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
family members, spouses and/or former spouses to finance the purchase or
redemption of Equity Interests of Borrower permitted by Section 7.06(e);

(i)Indebtedness consisting of a purchase price or similar adjustment which is
incurred by Borrower or its Subsidiaries in connection with any Disposition
permitted under Section 7.05;

(j)Indebtedness in respect of netting services, overdraft protection and similar
treasury arrangements in each case in connection with deposit accounts;

96



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(k)Indebtedness in an aggregate principal amount not to exceed the Dollar
Equivalent of $7,500,000 at any one time outstanding, of which up to the Dollar
Equivalent of $3,500,000 may constitute secured Indebtedness pursuant to
Section 7.01(o);

(l)obligations under any performance bonds, payment bonds, surety bonds or
similar instruments incurred in the ordinary course of business within the
limitations set forth in Section 7.01(f) (which, for the avoidance of doubt,
shall not include the obligations under any instrument listed under the caption
“UK Bonding Facility issued by Bank of America UK” on Schedule 7.02, or any
Permitted Refinancing Indebtedness or extensions thereof); provided that, the
aggregate exposure at any one time outstanding shall not exceed the Dollar
Equivalent of $30,000,000;

(m)[reserved];

(n)Indebtedness permitted by Section 7.03(c) or (j);

(o)Indebtedness owed by Foreign Subsidiaries in an aggregate principal amount
not to exceed the Dollar Equivalent of $10,000,000 at any time outstanding;

(p)without duplication, other unsecured subordinated Indebtedness; provided that
on the date such unsecured subordinated Indebtedness is incurred the aggregate
principal amount of such Indebtedness and any other Indebtedness previously
incurred under this clause (p) and then outstanding shall not exceed
$25,000,000;

(q)(i)Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries) or Indebtedness
attaching to the assets that are acquired by the Borrower or any Subsidiary;
provided that:

(A)such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof,

(B)such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary (other than any such Person that so becomes a Subsidiary or is the
survivor of a merger with such Person or any of its Subsidiaries),

(C)after giving effect to the incurrence or assumption of any such Indebtedness,
to such Acquisition (other than between or among Borrower and one or more of its
Subsidiaries) and to any related pro forma adjustment, the Borrower shall be in
compliance on a pro forma basis with Section 7.11, as such covenants are
recomputed as at the last day of the most recently ended Measurement Period as
if such assumption and acquisition had occurred on the first day of such
Measurement Period (determined without netting the cash proceeds of any such
Indebtedness), and

(ii)any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; and

(r)Indebtedness represented by the Sale and Leaseback of the Specified Property.

97



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Investments

. Make or hold any Investments, except:

(a)Investments held by Borrower and its Subsidiaries in the form of cash or Cash
Equivalents or short-term marketable debt securities;

(b)advances to officers, directors and employees of Borrower and Subsidiaries
(i) in an aggregate amount not to exceed $100,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes, and
(ii) after the Closing Date in an aggregate amount not to exceed $500,000 to
enable such officers, directors and employees to pay taxes incurred in
connection with the exercise of cashless warrants and “penny” warrants;

(c)Investments (i) by Borrower and other Loan Parties in any Subsidiary of
Borrower that is not a Loan Party (or in any Person that will become a
Subsidiary of Borrower (but not a Loan Party) upon such Investment), provided
that the aggregate amount of all such Investments made in any fiscal year
pursuant to this clause (c)(i) does not exceed the Dollar Equivalent of
$10,000,000 (measured at the date each such Investment is made), (ii) by any
Loan Party or any Subsidiary in any Loan Party, and (iii) by Subsidiaries of
Borrower that are not Loan Parties in Borrower or other Subsidiaries of
Borrower;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.02;

(f)Investments existing on the date hereof and set forth on Schedule 7.03;

(g)promissory notes and other non-cash consideration received in connection with
Dispositions permitted under Section 7.05;

(h)Investments in the ordinary course of business consisting of endorsements for
collection or deposit;

(i)to the extent constituting Investments, transactions permitted under
Sections 7.01, 7.02, 7.04, 7.05 and 7.06;

(j)Investments by any Loan Party in RigNet Luxembourg Holdings in the form of
intercompany loans and/or capital contributions made substantially concurrent
with the closing of any Acquisition permitted under this Agreement;

(k)Permitted Acquisitions;

(l)[reserved];

(m)so long as immediately after giving effect to any such Investment no Event of
Default has occurred and is continuing, other Investments, provided that the
aggregate outstanding amount of all such Investments made in any fiscal year
pursuant to this clause (m) does not exceed the Dollar Equivalent of $3,000,000
(measured at the date each such Investment is made);

(n)[reserved]; and

98



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(o)Investments in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements, pooling agreements or related
activities arising in the ordinary course of business consistent with past
practice.

Notwithstanding the foregoing in this Section 7.03, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly enter into or make any
Acquisition, including any Acquisition in any form or any Investment in any form
under any one or more combinations of clauses (c), (i), (k) and (m) of this
Section 7.03.

Fundamental Changes

. Merge, dissolve, liquidate, consolidate with or into another Person or Dispose
of (whether in one transaction or in a series of related transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)any Subsidiary may merge or consolidate with or into (i) Borrower, provided
that Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries (including a merger the purpose of which is to
reorganize such Subsidiary in a new jurisdiction), provided that when any
wholly-owned Subsidiary is merging with another Subsidiary, the wholly-owned
Subsidiary shall be the continuing or surviving Person (or the transaction must
otherwise be permitted by Section 7.03(c)(ii)), and, provided further, that if a
Guarantor is merging with another Subsidiary, the Guarantor shall be the
surviving Person; and

(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary (or the transaction must otherwise be permitted by
Section 7.03(c)(ii)) and, provided further, that if the transferor of such
assets is a Guarantor, the transferee must either be Borrower or a Guarantor;
and

(c)the Borrower or a Subsidiary may merge or consolidate with any Person other
than a Borrower or a Subsidiary, in connection with any Investment or
Acquisition permitted by Section 7.03; provided that if the Borrower is a party
to such merger, the Borrower shall be the continuing or surviving Person.

Dispositions

. Make any Disposition, except:

(a)Permitted Transfers;

(b)Dispositions of obsolete or worn out property or property no longer used in
the conduct of business, whether now owned or hereafter acquired, in the
ordinary course of business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, or
(iii) the Net Cash Proceeds are applied to prepay the Term Loans if the Net Cash
Proceeds are in excess of $5,000,000 in the aggregate;

(d)Dispositions that constitute Investments permitted under Section 7.03;

(e)Dispositions permitted by Sections 7.04 and 7.13;

99



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(f)the Disposition of, or a Sale and Leaseback Transaction with respect to the
Specified Property; and

(g)Dispositions not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result therefrom, (ii) the aggregate book value of all property Disposed in
reliance on this clause (g) shall not exceed $5,000,000 in any fiscal year and
(iii) the purchase price for such property shall be paid to Borrower or such
Subsidiary for not less than 75% cash consideration (measured as of the date of
contractually agreeing to such Disposition);

provided that, any Disposition pursuant to subsection (a) (other than
Dispositions permitted under clause (b) of the definition of Permitted
Transfers), (b), (c), and (g) shall be for fair market value.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and Agent shall be authorized to and shall take any
actions it deems appropriate in order to effectuate the foregoing.

Restricted Payments

. Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)each Subsidiary may declare and make (and incur any obligation to do so)
Restricted Payments to Borrower, Guarantors and any other Person that owns an
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b)Borrower and each Subsidiary may declare and make (and incur any obligation
to do so) Restricted Payments payable solely in the common stock or other common
Equity Interests of such Person;

(c)so long as no Default shall have occurred and be continuing or would result
therefrom, Borrower and each Subsidiary may declare and make (and incur any
obligation to do so) Restricted Payments with the proceeds received from, or in
exchange for, the substantially concurrent issue of new shares of its common
stock or other common Equity Interests;

(d)Borrower may declare and make, (and incur any obligations to do so)
Restricted Payments in cash; provided that (y) after giving proforma effect
thereto, the Consolidated Leverage Ratio shall not exceed 2.25 to 1.00, and
(z) no Default shall have occurred and be continuing or would result therefrom;

(e)so long as no Default shall have occurred and be continuing or would result
therefrom, Borrower may repurchase (and incur any obligation to do so) Equity
Interests issued by it from current or former directors, employees or members of
management of Borrower or any Subsidiary (or their estate, family members,
spouse and/or former spouses) after the Closing Date in an aggregate amount not
in excess of $2,000,000;

(f)so long as no Default shall have occurred and be continuing or would result
therefrom, Borrower or any Subsidiary may declare and make (and incur any
obligation to do so) repurchases of Equity Interests issued by it deemed to
occur upon the exercise of cashless or penny warrants or employee stock options
or upon the vesting of stock grants, restricted stock or restricted stock units;
or

100



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(g)in connection with any Acquisition permitted by Section 7.03 and so long as
no Event of Default shall have occurred and be continuing at the time of such
Acquisition or would result therefrom, the Borrower or any Subsidiary may
receive or accept the return to the Borrower or any of its Subsidiaries of
Equity Interests constituting a portion of the purchase price consideration in
settlement of indemnification claims.

Change in Nature of Business

. Engage in any material line of business substantially different from those
lines of business conducted by Borrower and its Subsidiaries on the date hereof
or any business substantially related or incidental thereto.

Transactions with Affiliates

. Except as disclosed on Schedule 7.08, enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to intercompany transactions between or among (a) Borrower and any of its
Affiliates which are expressly permitted under Sections 7.02, 7.03, 7.04, 7.05
and 7.06, (b) the Loan Parties, or (c) Subsidiaries that are not Loan Parties.

Burdensome Agreements

. Enter into any Contractual Obligation (other than this Agreement, any other
Loan Document, or any loan agreements relating to the Indebtedness listed on
Schedule 7.02) that:

(a)limits the ability:

(i)of any Subsidiary (other than a Guarantor or a Foreign Subsidiary) to make
Restricted Payments to Borrower or any Guarantor or to otherwise transfer
property to Borrower or any Guarantor,

(ii)of any Subsidiary (other than a Foreign Subsidiary) to Guarantee the
Obligations of Borrower or any Guarantor; or

(iii)of Borrower or any Subsidiary (other than a Foreign Subsidiary) to create,
incur, assume or suffer to exist Liens on property of such Person as security
for the Obligations; provided that this subsection (iii) shall not prohibit:

(A)any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(e), (k) or (o) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness, or

(B)customary restrictions in agreements, leases, subleases, licenses, or asset
sale agreements otherwise permitted under this Agreement so long as such
restrictions relate solely to the assets subject thereto; or

(C)customary restrictions on cash or other deposits (including escrowed funds)
received by the Borrower or any Subsidiary in the ordinary course of business;

(D)customary restrictions on the assignment of an interest in a joint venture so
long as such restriction applies only to such joint venture;

101



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(E)customary restrictions and conditions relating to the sale of a Subsidiary
pending such sale and applicable solely to such Subsidiary;

(F)customary restrictions and conditions contained in any agreement relating to
the disposition of any property pending the consummation of such disposition;

(G)restrictions set forth in any agreement relating to an asset being acquired
existing at the time of acquisition or a Subsidiary existing at the time such
Subsidiary is merged, consolidated or amalgamated with or into, or acquired by,
the Borrower or any Subsidiary or becomes a Subsidiary and, in each case, not in
contemplation thereof; or

(b)requires the grant of a Lien (other than a Permitted Lien and other than a
Lien on assets of a Foreign Subsidiary) to secure an obligation of the Borrower
or a Guarantor if a Lien is granted to secure the Obligations.

Use of Proceeds

. Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11Financial Covenants.

(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any Measurement Period ending as of the end of any fiscal quarter of
Borrower set forth below to be greater than the ratio set forth below opposite
such period:

Measurement Period Ending

Maximum Consolidated Leverage Ratio

Closing Date through September 30, 2020

3.25 to 1.00

December 31, 2020 through June 30, 2021

3.00 to 1.00

September 30, 2021 and each fiscal quarter thereafter

2.75 to 1.00

 

(b)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Borrower to be less
than 1.25 to 1.00.

7.12Fiscal Year and Accounting Changes.

(a)change its fiscal year; or

102



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(b)make any change in accounting policies or reporting practices, except as
required by GAAP or IFRS, as applicable, or as recommended by Borrower’s
independent public accountants based on their reasonable interpretation of GAAP
or IFRS, as applicable.

Sale and Leaseback Transactions

. Enter into any Sale and Leaseback Transaction except (a) any Sale and
Leaseback Transaction with respect to the Specified Property, or (b) with
Agent’s prior written consent.

Sanctions

. Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or
otherwise) of Sanctions.

VIII.EVENTS OF DEFAULT AND REMEDIES.

Events of Default

. Any of the following shall constitute an Event of Default:

(a)Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein and in the currency required hereunder, any amount of
principal of any Loan or (ii) within three days after the same becomes due,
(A) any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, (B) any interest on any Loan or on any L/C Obligation, or (C) any
fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.03(a), 6.05 (with respect to
Borrower), 6.11 or Article VII, or any Guarantor fails to perform or observe any
term, covenant or agreement contained in the Guaranty; or

(c)Other Defaults. Any Loan Party fails to perform or observe (i) any term,
covenant or agreement contained in Section 6.01, and such failure continues for
10 days, or (ii) any other covenant or agreement (not specified in
subsection (a), (b) or (c)(i) above) contained in any Loan Document on its part
to be performed or observed and such failure continues for 30 days; or

(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
of Indebtedness (other than (x) Indebtedness hereunder and Indebtedness under
Swap Contracts or (y) Indebtedness owed to the Borrower or any Subsidiary that
is a Guarantor) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders

103



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded (A) for any Foreign Subsidiary within 60 days after its issue of levy,
and (B) for Borrower or any Domestic Subsidiary, within 30 days after its issue
or levy; or

(h)Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of (x) 10 consecutive days for Borrower or any
Domestic Subsidiary, or (y) 60 consecutive days for any Subsidiary of Borrower
that is a CFC, during which a stay of enforcement of such judgment, by reason of
a pending appeal or otherwise, is not in effect; or

(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

104



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(j)Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party, or any
Subsidiary that is party to a Collateral Document, contests in writing the
validity or enforceability of any Loan Document or any provision thereof; or any
Loan Party, or any Subsidiary that is party to a Collateral Document, denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document or any provision
thereof; or

(k)Change of Control. There occurs any Change of Control.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Agent (with the approval of
requisite Appropriate Lenders (in their sole discretion) as determined in
accordance with Section 11.01); and once an Event of Default occurs under the
Loan Documents, then such Event of Default will continue to exist until it is
expressly waived by the requisite Appropriate Lenders or by Agent with the
approval of the requisite Appropriate Lenders, as required hereunder in
Section 11.01.

Remedies Upon Event of Default

. If any Event of Default occurs and is continuing, Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

(a)declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c)require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Agent or any
Lender.

Application of Funds

. After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02) or if at any time insufficient funds are
received by and available to Agent to pay fully all Secured Obligations then

105



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

due hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Sections 2.14 and 2.15, be applied by Agent in the
following order:

(a)to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges,
out-of-pocket expenses, and disbursements of counsel to Agent and amounts
payable under Article III) payable to Agent in its capacity as such;

(b)to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges, out-of-pocket expenses, and disbursements of counsel) to the
respective Lenders and the L/C Issuer arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause (b) payable to them;

(c)to payment of that portion of the Secured Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Secured Obligations arising under the Loan Documents, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause (c) payable to them;

(d)to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Secured Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks, as
applicable, in proportion to the respective amounts described in this clause (d)
held by them;

(e)to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by Borrower pursuant
to Sections 2.03 and 2.14; and

(f)the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to subsection (e) above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.

106



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

IX.ADMINISTRATIVE AGENT.

9.01Appointment and Authority.

(a)Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as
Agent hereunder and under the other Loan Documents and authorizes Agent to take
such actions on its behalf and to exercise such powers as are delegated to Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Agent, the Lenders and the L/C Issuer, and neither Borrower nor any
other Loan Party shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)Collateral Agent. Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in such Lender’s capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes Agent to act as the agent of
such Lender and the L/C Issuer for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of Agent, shall
be entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Rights as a Lender

. The Person serving as Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust, financial, advisory, underwriting or other
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not Agent hereunder and without any duty to account therefor to
the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

Exculpatory Provisions

. Agent or the Arranger, as applicable, shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Agent or the Arranger, as applicable, and its
Related Parties:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by

107



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

the other Loan Documents that Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose Agent to liability or
that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, to any Lender or any L/C Issuer any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates that is communicated to, or in the possession of, Agent,
Arranger or any of their Related Parties in any capacity, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Agent herein.

Neither Agent nor any of its Related Parties shall be liable for any action
taken or not taken by Agent under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary), or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Any such action taken or failure to act pursuant to
the foregoing shall be binding on all Lenders. Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to Agent by Borrower, a Lender or the L/C Issuer.

Neither Agent nor any of its Related Parties have any duty or obligation to any
Lender or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

Reliance by Administrative Agent

. Agent shall be entitled to rely upon, and shall be fully protected in relying
and shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall be fully protected in relying and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action

108



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts. For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objections.

Delegation of Duties

. Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by Agent. Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent.
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

9.06Resignation of Administrative Agent.

(a)Notice. Agent may at any time resign as Administrative Agent upon 30 days’
notice to the Lenders, the L/C Issuer and Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with
Borrower’s consent so long as no Default or Event of Default exists (which
consent shall not be unreasonably withheld, conditioned or delayed), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment prior to the effective date of the resignation of
Agent gives (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if Agent shall notify Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective.

(b)Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)Effect of Resignation or Removal. With effect from the Resignation Effective
Date (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Agent on behalf of the Lenders or the
L/C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s

109



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date or the
Removal Effective Date, as applicable), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(d)L/C Issuer and Swingline Lender. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swingline Lender. If Bank of America resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make LIBOR Daily
Floating Rate Loans or fund risk participations in Unreimbursed Amounts pursuant
to Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make LIBOR
Daily Floating Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment by Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as applicable, (ii) the
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to provide credit
support for or effectively assume the obligations of Bank of America with
respect to such Letters of Credit.

Non-Reliance on Administrative Agent, the Arranger and Other Lenders

. Each Lender and the L/C Issuer expressly acknowledges that none of Agent nor
the Arranger has made any representation or warranty to it, and that no act by
Agent or the Arranger hereafter taken, including any consent to, and acceptance
of any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by Agent
or the Arranger to any Lender or the L/C Issuer as to any matter, including
whether Agent or the Arranger have disclosed material information in their (or
their Related Parties’) possession.  Each Lender and the L/C Issuer represents
to Agent and the Arranger that it has, independently and without reliance upon
Agent, the Arranger, any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower hereunder. Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon Agent, the Arranger, any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit

110



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties.  Each Lender and the L/C Issuer represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or L/C Issuer for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or L/C Issuer,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender and the  L/C Issuer agrees not to assert a
claim in contravention of the foregoing.  Each Lender and the L/C Issuer
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or such L/C Issuer, and either
it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

No Other Duties, Etc

. Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Agent, Arranger, a Lender or the L/C Issuer hereunder.

Administrative Agent May File Proofs of Claim; Credit Bidding

. In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer and Agent under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04)
allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to the Lenders
and the L/C Issuer, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent under Sections 2.09, 2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or the L/C Issuer to authorize Agent to
vote in respect of the claim of any Lender or the L/C Issuer or in any such
proceeding.

111



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

The Loan Parties and the Secured Parties hereby irrevocably authorize Agent,
based upon the instruction of the Required Lenders, to (a) credit bid and in
such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Section 363 of the
Bankruptcy Code or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) credit bid and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by (or with the consent or
at the direction of) Agent (whether by judicial action or otherwise) in
accordance with applicable Law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid on a ratable basis (with Secured Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not unduly delay the ability
of Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Secured Parties whose Secured Obligations are
credit bid shall be entitled to receive interests (ratably based upon the
proportion of their Secured Obligations credit bid in relation to the aggregate
amount of Secured Obligations so credit bid) in the asset or assets so purchased
(or in the Equity Interests of the acquisition vehicle or vehicles that are used
to consummate such purchase). Except as provided above and otherwise expressly
provided for herein or in the other Collateral Documents, Agent will not execute
and deliver a release of any Lien on any Collateral. Upon request by Agent or
Borrower at any time, the Secured Parties will confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 9.09.

Collateral and Guaranty Matters

. Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorizes Agent, at its option and in its discretion,

(a)to release any Lien on any property granted to or held by Agent under any
Loan Document (i) upon the Facility Termination Date, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 11.01;

(b)to subordinate any Lien on any property granted to or held by Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
this Agreement or any other Loan Document; and

(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10. In each case as specified in this
Section 9.10, Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or

112



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

perfection of Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Secured Cash Management Agreements and Secured Hedge Agreements

. Except as otherwise expressly set forth herein, no Cash Management Bank or
Hedge Bank that obtains the benefit of the provisions of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless Agent has received a Secured Party Designation Notice of such
Secured Obligations, together with such supporting documentation as Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of a Facility Termination Date.

9.12Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Agent and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Loan Party, that at least one of the following
is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments

113



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

and this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84–14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84–14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, Agent and
not, for the avoidance of doubt, to or for the benefit of Borrower or any other
Loan Party, that Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by Agent under this Agreement, any Loan Document or any documents related
hereto or thereto).

X.CONTINUING GUARANTY.

Guaranty

. Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Secured Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
Borrower to the Secured Parties, arising hereunder or under any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Secured Parties and payable under this Agreement or any of the other Loan
Documents in connection with the collection or enforcement thereof).
Notwithstanding the foregoing, the liability of each Guarantor individually with
respect to this Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law. Agent’s books and records
showing the amount of the Secured Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Secured Obligations
absent manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Secured Obligations or any
instrument or agreement evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Secured Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty (except for the defense of payment in full
of the Secured Obligations), and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

Rights of Lenders

. Each Guarantor consents and agrees that the Secured Parties may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,

114



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as Agent,
the L/C Issuer and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Secured Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

Certain Waivers

. Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of Borrower; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of Borrower; (c) the
benefit of any statute of limitations affecting any Guarantor’s liability
hereunder; (d) any right to require Agent or any Secured Party to proceed
against Borrower, proceed against or exhaust any security for the Secured
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable Law limiting the liability of or exonerating guarantors
or sureties (except for the defense of payment in full of the Secured
Obligations). Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations, including but
not limited to the benefits of §17.01 of the Texas Civil Practice and Remedies
Code and Rule 31 of the Texas Rules of Civil Procedure, or any similar statute.

Obligations Independent

. The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not Borrower or any other
person or entity is joined as a party.

Subrogation

. No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

Termination; Reinstatement

. This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of Borrower or a Guarantor is made, or any of
the Secured Parties exercises its right of setoff, in respect of the Secured
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

115



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Stay of Acceleration

. If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

Condition of Borrower

. Each Guarantor acknowledges and agrees that it has the sole responsibility
for, and has adequate means of, obtaining from Borrower and any other guarantor
such information concerning the financial condition, business and operations of
Borrower and any such other guarantor as such Guarantor requires, and that none
of the Secured Parties has any duty, and such Guarantor is not relying on the
Secured Parties at any time, to disclose to it any information relating to the
business, operations or financial condition of Borrower or any other guarantor
(each Guarantor waiving any duty on the part of the Secured Parties to disclose
such information and any defense relating to the failure to provide the same).

Appointment of Borrower

. Each of the Guarantors hereby appoints Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that
(a) Borrower may execute such documents and provide such authorizations on
behalf of such Guarantors as Borrower deems appropriate in its sole discretion
and each Guarantor shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by Agent, L/C Issuer or a Lender to Borrower shall be deemed delivered
to each Guarantor , and (c) Agent, L/C Issuer or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by Borrower on behalf of each Guarantor.

Right of Contribution

. The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law, but in all cases subject to the
terms of this Agreement and the other Loan Documents. To the extent that any
Guarantor shall be required hereunder to pay a portion of the Secured
Obligations which shall exceed the greater of (a) the amount of the economic
benefit actually received by such Guarantor from the Loans and the L/C
Borrowings, and (b) the amount which such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Secured Obligations
(excluding the amount thereof repaid by Borrower) in the same proportion as such
Guarantor’s net worth at the date enforcement hereunder is sought bears to the
aggregate net worth of all of the Guarantors at the date enforcement hereunder
is sought, then the Guarantors agree among themselves that such Guarantor shall
be reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the net worth of each other Guarantor at the date enforcement hereunder
is sought.

XI.MISCELLANEOUS.

Amendments, Etc

. Subject to Section 3.03(c), no amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
to any departure by Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and Borrower or the
applicable Loan Party, as the case may be, and acknowledged by Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided however, that no such amendment,
waiver or consent shall:

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided that, in the sole discretion of Agent, only a waiver by
Agent shall be required with respect to immaterial matters or items specified in
Section 4.01(e)(iii) or 4.01(e)(iv) with respect to which Borrower has given
assurances satisfactory to Agent that such items shall be delivered promptly
following the Closing Date

116



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(b)without limiting the generality of subsection (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate, or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(f)change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender, or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

(g)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by Agent acting alone);

(j)release Borrower or permit Borrower to assign or transfer any of its rights
or obligations under this Agreement or the other Loan Documents without the
consent of each Lender; or

(k)amend Section 1.11 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

117



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(l)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Revolving Lenders or the Required Term Lenders, as the case may
be;

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Agent in addition to the
Lenders required above, affect the rights or duties of Agent under this
Agreement or any other Loan Document; (iv) any fee letters executed in
connection therewith may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; (vi) subject to Section 9.10, any Collateral Document
may be amended in a writing executed by Agent and the parties thereto; and
(vii) the term L/C Commitment may be amended pursuant to a fully executed (and
delivered to the Administrative Agent) Notice of Additional L/C Issuer.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility), may be effected with the consent of the applicable
Lenders other than Defaulting Lenders, except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (2) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (C) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything to the contrary herein Agent may, with the prior
written consent of Borrower only, amend, modify or supplement this Agreement or
any of the other Loan Documents to cure any ambiguity, omission, mistake, defect
or inconsistency.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrower and the Lenders affected thereby to amend the definition of
“Alternative Currency” or as otherwise necessary solely to add additional
currency options and the applicable interest rate with respect thereto, in each
case solely to the extent permitted pursuant to Section 1.11.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, Borrower may replace
such Non-Consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Borrower to be made pursuant to this paragraph).

118



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

11.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)if to Borrower or any other Loan Party, Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 1.01(a); and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service shall
be deemed to have been given when received; notices sent by certified or
registered mail shall be deemed to have been given upon the earlier of actual
receipt by the relevant party and four Business Days after deposit in the mail,
postage prepaid; notices and other communications sent by fax transmission or
other electronic mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

This Agreement was prepared by: Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, TX 77010

Attention: Neal Kaminsky

Phone: 713.547.2542

 



E-mail: neal.kaminsky@haynesboone.com

(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified Agent
that it is incapable of receiving notices under such Article by electronic
communication. Agent, the Swingline Lender, the L/C Issuer or Borrower may each,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless Agent otherwise prescribes, (i) notices and other communications sent to
an electronic mail address shall be deemed received upon the sender’s receipt of
an

119



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return electronic mail address or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its electronic mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Agent or any of its Related Parties (collectively, the “Agent Parties”)
have any liability to Borrower, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s, any Loan Party’s or
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)Change of Address, Etc. Each of Borrower, Agent, the L/C Issuer and the
Swingline Lender may change its address, facsimile number or telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address, facsimile
number or telephone number or electronic mail address for notices and other
communications hereunder by notice to Borrower, Agent, the L/C Issuer and the
Swingline Lender. In addition, each Lender agrees to notify Agent from time to
time to ensure that Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States federal or state securities laws.

(e)Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including, without
limitation, telephonic or electronic notices, Loan Notices, Letter of Credit
Applications, Notice of Loan Prepayment and

120



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Swingline Loan Notices) purportedly given by or on behalf of any Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of a Loan Party. All telephonic notices
to and other telephonic communications with Agent may be recorded by Agent, and
each of the parties hereto hereby consents to such recording.

No Waiver; Cumulative Remedies; Enforcement

. No failure by any Lender, the L/C Issuer or Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses. The Loan Parties shall pay (i) all documented reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all documented
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out-of-pocket expenses
incurred by Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including

121



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
documented reasonable and out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including Borrower or any other Loan Party) arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party or any of Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (x) determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any of its Subsidiaries against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this
subsection (b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), the L/C Issuer,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Agent (or any such sub-agent), the L/C Issuer, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Agent (or any such sub-agent), the L/C Issuer or the
Swingline Lender in its capacity as such, or against any

122



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Related Party of any of the foregoing acting for Agent (or any such sub-agent),
the L/C Issuer or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments. All amounts due under this Section shall be payable not later than
10 Business Days after demand therefor.

(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of Agent, the L/C Issuer and the
Swingline Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

Payments Set Aside

. To the extent that any payment by or on behalf of Borrower is made to Agent,
the L/C Issuer or any Lender, or Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06Successors and Assigns.

(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject

123



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to a Facility) any such assignment shall be subject
to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Facility, unless each of Agent and, so long as no Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower

124



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Agent within five Business Days after having
received notice thereof;

(B)the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (1) any unfunded Term
Commitment, or any Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender, or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C)the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of $3,500; provided however, that Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
Agent an Administrative Questionnaire.

(v)No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.

(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(A) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Agent, the L/C Issuer or any Lender hereunder (and interest accrued
thereon) and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such

125



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment); provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)Register. Agent, acting solely for this purpose as an agent of Borrower (and
such agency being solely for tax purposes), shall maintain at Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and Borrower, Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)Participations. Any Lender may at any time, without the consent of, or notice
to, Borrower or Agent, sell participations to any Person (other than a natural
Person, a Defaulting Lender or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Agent, the Lenders and the
L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06
and 11.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01
or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation

126



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of Section 3.06
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f)Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon 30 days’ notice to
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to Borrower, resign as Swingline Lender. In the event of any such resignation as
L/C Issuer or Swingline Lender, Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer or Swingline Lender hereunder; provided that,
no failure by Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make LIBOR Daily Floating Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make LIBOR Daily Floating Rate Loans or fund
risk participations in outstanding Swingline Loans pursuant to Section 2.04(c).
Upon the appointment of a successor L/C Issuer and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank

127



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

of America to provide credit support for or effectively assume the obligations
of Bank of America with respect to such Letters of Credit.

11.07Treatment of Certain Information; Confidentiality.

(a)Treatment of Certain Information. Each of Agent, the Lenders and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates, its
auditors and its Related Parties solely in connection with the transaction
contemplated hereby (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16(c), or (B) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating Borrower or its Subsidiaries or the credit facilities provided
hereunder, (B) the provider of any Platform or other electronic delivery service
used by the Agent, the L/C Issuer and/or the Swingline Lender to deliver
Borrower Materials or notices to the Lenders or (C) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (viii) with the consent of Borrower or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source (not
known to Agent or such Lender to be bound by a confidentiality agreement) other
than Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary; provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments

(b)Non-Public Information. Each of Agent, the Lenders and the L/C Issuer
acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-

128



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

public information in accordance with applicable Law, including United States
federal and state securities Laws.

(c)Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of Agent or any Lender or their respective Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of
Agent, unless (and only to the extent that) the Loan Parties or such Affiliate
is required to do so under law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

(d)Customary Advertising Material. The Loan Parties consent to the publication
by Agent or any Lender of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Loan Parties.

Right of Setoff

. If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of Borrower or
any other Loan Party against any and all of the obligations the due and payable
of Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
secured or unsecured, or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Agent, the L/C Issuer and the Lenders, and (b) the
Defaulting Lender shall provide promptly to Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify Borrower and Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. In the event of any conflict between
the right of setoff of any Lender pursuant to a deposit account control
agreement among any Loan Party, Agent, and such Lender in its capacity as
depository bank, and this Section 11.08, such Lender agrees that provisions of
this Section 11.08 shall control.

Interest Rate Limitation

. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If Agent or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to Borrower. In
determining whether the interest contracted for, charged, or received by Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

129



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Counterparts; Integration; Effectiveness

. This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to Agent or the
L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Agent and when Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or
electronic mail transmission shall be promptly followed by such manually
executed counterpart.

Survival of Representations and Warranties

. All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
Agent and each Lender, regardless of any investigation made by Agent or any
Lender or on their behalf and notwithstanding that Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding (unless such Letter of Credit has been Cash
Collateralized).

Severability

. If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
Agent, the L/C Issuer or the Swingline Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Replacement of Lenders

. If Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives Borrower the right to
replace a Lender as a party hereto, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01
and 3.04) and obligations under this Agreement and the related Loan Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)Borrower shall have paid to Agent the assignment fee (if any) specified in
Section 11.06(b) (unless waived in writing by Agent);

130



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s outstanding Loans pursuant
to this Section 11.13 shall nevertheless be effective without the execution by
such Non-Consenting Lender of an Assignment and Assumption and such
Non-Consenting Lender shall be deemed to have consented to such Assignment and
Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

11.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF TEXAS.

(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF TEXAS SITTING
IN HARRIS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL

131



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Waiver of Jury Trial

. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Subordination

. Each Loan Party (each a “Subordinating Loan Party”) hereby subordinates the
payment of all obligations and indebtedness of any other Loan Party owing to it,
whether now existing or hereafter arising, including but not limited to any
obligation of any such other Loan Party to the Subordinating Loan Party as
subrogee of the Secured Parties or resulting from such Subordinating Loan
Party’s performance under this Guaranty, to the indefeasible payment in full in
cash of all Obligations. If the Secured Parties so request, any such obligation
or indebtedness of any such other Loan Party to the Subordinating Loan Party
shall be enforced and performance received by the Subordinating Loan Party as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Secured Obligations, but without reducing
or affecting in any manner the liability of the Subordinating Loan Party under
this Agreement. Without limitation of the foregoing, so long as no Event of
Default has occurred and is continuing, the Loan Parties may make and receive
payments with respect to intercompany debt permitted under this Agreement;
provided that in the event that any Loan Party receives any payment of any such
debt at a time when such payment is prohibited by this Section, such

132



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to Agent.

No Advisory or Fiduciary Responsibility

. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower and each other Loan Party acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by Agent,
Arranger and any Affiliate thereof, the Arranger and the Lenders are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and Agent, Arranger and, as
applicable, their Affiliates and the Lenders and their Affiliates (collectively,
solely for purposes of this Section, the “Lenders”), on the other hand,
(ii) each of Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) Agent, Arranger and
their Affiliates and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (ii) neither Agent, Arranger any of their Affiliates nor any
Lender has any obligation to Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) Agent, Arranger and their Affiliates and the Lenders may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrower, the other Loan Parties and their respective Affiliates, and
none of Agent, Arranger, any of their Affiliates or any Lender has any
obligation to disclose any of such interests to Borrower, any other Loan Party
or any of their respective Affiliates. To the fullest extent permitted by law,
each of Borrower and each other Loan Party hereby waives and releases any claims
that it may have against Agent, Arranger, any of their Affiliates or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

11.18Electronic Execution.

(a)The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by Agent, or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the Texas Uniform Electronic Transactions
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary Agent is under no obligation to agree to accept electronic signatures
in any form or in any format unless expressly agreed to by Agent pursuant to
procedures approved by it or unless otherwise delivered in accordance with the
penultimate sentence of Section 11.10; provided further without limiting the
foregoing, upon the request of Agent, any electronic signature shall be promptly
followed by such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by Agent and each of the Lenders of a manually signed paper document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention.

133



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

(b)Borrower hereby acknowledges the receipt of a copy of this Agreement and all
other Loan Documents. Agent and each Lender may, on behalf of Borrower, create a
microfilm or optical disk or other electronic image of this Agreement and any or
all of the other Loan Documents. Agent and each Lender may store the electronic
image of this Agreement and the other Loan Documents in its electronic form and
then destroy the paper original as part of Agent’s and each Lender’s normal
business practices, with the electronic image deemed to be an original and of
the same legal effect, validity and enforceability as the paper originals.

USA PATRIOT Act Notice

. Each Lender that is subject to the Patriot Act (as hereinafter defined) and
Agent (for itself and not on behalf of any Lender) hereby notifies Borrower and
the other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or Agent, as applicable,
to identify each Loan Party in accordance with the Patriot Act. Borrower and the
Loan Parties agree to, promptly following a request by Agent or any Lender,
provide all such other documentation and information that Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

Time of the Essence

. Time is of the essence of the Loan Documents.

Amendment and Restatement of Existing Credit Agreement

. This Agreement amends and restates, but does not extinguish and is not a
novation or an accord and satisfaction of, the Existing Credit Agreement, and
any indebtedness outstanding thereunder shall be deemed to be outstanding under
this Agreement. Nothing in this Agreement shall be deemed to release or
otherwise adversely affect any Lien, mortgage or security interest securing any
indebtedness outstanding under the Existing Credit Agreement or any rights of
Bank of America, whether in its capacity as the “Administrative Agent” or in its
capacity as a “Lender” under the Existing Credit Agreement, against any
guarantor, surety or other party primarily or secondarily liable for such
indebtedness. Borrower and each Guarantor hereby acknowledges and agrees that
all Liens securing the “Obligations” under, and as defined in, the Existing
Credit Agreement are hereby ratified, renewed, and extended to secure the
Secured Obligations (as defined in this Agreement).

Judgment Currency

. If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

134



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

. Solely to the extent any Lender or L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write Down and Conversion Powers of the applicable Resolution
Authority.

Acknowledgement Regarding Any Supported QFCs

. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):   In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

135



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

ENTIRE AGREEMENT

. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Left Blank;
Signature Page(s) Follow(s).]

 

136



4824-8983-8000 v.10

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

RIGNET, INC., a Delaware corporation

By:

 

 

Name:

Lee Ahlstrom

 

Title:

Chief Financial Officer

 



Signature Page to

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTORS:

LANDTEL, INC., a Delaware corporation

By:

 

 

Name:

Lee Ahlstrom

 

Title:

Vice President

 

RIGNET SATCOM, INC., a Delaware corporation

By:

 

 

Name:

Lee Ahlstrom

 

Title:

Vice President

 

LANDTEL COMMUNICATIONS, L.L.C., a Louisiana limited liability company

By:

 

 

Name:

Lee Ahlstrom

 

Title:

Vice President

 



Signature Page to

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 



Signature Page to

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender

By:

 

 

Name:

 

 

Title:

 

 



Signature Page to

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BBVA USA, as Syndication Agent and a Lender

By:

 

 

Name:

 

 

Title:

 

 



Signature Page to

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

WOODFOREST NATIONAL BANK, as a Lender

By:

 

 

Name:

 

 

Title:

 

 



Signature Page to

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

FIRST HORIZON BANK, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

 

RigNet, Inc.

15115 Park Row Blvd., Suite 300

Houston, Texas 77084

Attention: Lee Ahlstrom, Senior Vice President and Chief Financial Officer

Telephone: 281-674-0480

Telecopier: 281-674-0101

Electronic Mail: lee.ahlstrom@rig.net

Website Address: www.rig.net

U.S. Taxpayer Identification Number: 76-0677208

with a copy to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: Joyce Kao Soliman

Telephone: 713-226-6685

Telecopier: 713-226-6285

Electronic Mail: jsoliman@porterhedges.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2380 Performance Dr.

Building C

Richardson, TX 75082

Attention: Katlyn Tran – Loan Service Administrator

Telephone: 469-201-4056

Telecopier: 214-290-9714

Electronic Mail: Katlyn.tran@bofa.com

 

Bank of America, N.A.

ABA # 026009593

Dallas, Texas

Acct. # 1366072250600

Attn: Corporate Credit Services

Ref: RigNet, Inc.

Schedule 1.01(a)

--------------------------------------------------------------------------------

 

Other Notices as Administrative Agent:

Bank of America, N.A. – Agency Management

Global Commercial Banking

MC# IL4-135-09-61

135 S. LaSalle St.

Chicago, IL 60603

Attention: Denise Jones, Agency Management Officer III

Telephone: 312-828-1846

Telecopier: 877-206-8413

Electronic Mail: denise.j.jones@bofa.com

with a copy to:

Bank of America, N.A.

800 Capitol Street

Houston, Texas 77002

Attention: Jameson Burke

Telephone: 713-247-7062

Telecopier: 713-247-7879

Electronic Mail: jameson.burke@bofa.com

with a copy to:

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Neal M. Kaminsky

Telephone: 713-547-2542

Telecopier: 713-236-5675

Electronic Mail: neal.kaminsky@haynesboone.com

 

Schedule 1.01(a)

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(b)

COMMITMENTS AND APPLICABLE PERCENTAGES

(as of the Third Amendment Closing Date)

Lender

Revolving Commitment

Applicable Percentage of Revolving Commitment

Term Commitment

Applicable Percentage of Term Commitment

Bank of America, N.A.

$48,426,724.14

48.426724138%

$7,748,275.86

48.426724138%

BBVA USA

$19,396,551.72

19.396551724%

$3,103,448.28

19.396551724%

First Horizon Bank

$17,241,379.31

17.241379310%

$2,758,620.69

17.241379310%

Woodforest National Bank

$14,935,344.83

14.935344828%

$2,389,655.17

14.935344828%

Total

$100,000,000

100.000000000%

$16,000,000

100.000000000%

 

 

Schedule 1.01(b)

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

SWINGLINE COMMITMENT

Lender

Swingline Commitment

Bank of America, N.A.

$5,000,000

Total

$5,000,000

 

Schedule 2.01

--------------------------------------------------------------------------------

 

EXHIBIT K

[FORM OF]

Permitted Acquisition Certificate

TO:Bank of America, N.A., as Administrative Agent

RE:

Third Amended and Restated Credit Agreement, dated as of November 6, 2017, by
and among RigNet, Inc., a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:[Date]

 

[Loan Party] intends to make an Acquisition of [______] (the “Target”).  The
undersigned Responsible Officer of [Loan Party], hereby certifies that:

(a)The Acquisition is an acquisition of a type of business (or assets used in a
type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to the terms of the Credit Agreement.

(b)No Default exists or would exist after giving effect to the Acquisition.

(c)The Loan Parties [have complied/shall comply] with Section 6.13 of the Credit
Agreement, to the extent required to do so thereby.

(d)Attached hereto as Schedule A is a description of the material terms of the
Acquisition (including a description of the business and the form of
consideration).

(e)Attached hereto as Schedule B are the [audited financial statements]
[management-prepared financial statements] of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date.

(f)Attached hereto as Schedule C are the Consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to the
Acquisition).

(g)The Acquisition is not a “hostile” acquisition and has been approved by the
board of directors (or equivalent) and/or shareholders (or equivalents) of the
applicable Loan Party and the Target.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit K

--------------------------------------------------------------------------------

 

RIGNET, Inc., a Delaware corporation

 

By:

Name:

Title:

 

 

 

 

Exhibit K

--------------------------------------------------------------------------------

 

Schedule A

Description of Material Terms

[TO BE COMPLETED BY BORROWER]

 

 

 

 

 

Exhibit K

--------------------------------------------------------------------------------

 

Schedule B

[Audited Financial Statements] [Management-Prepared Financial Statements]

[TO BE COMPLETED BY BORROWER]

 

 

 

 

Exhibit K

--------------------------------------------------------------------------------

 

Schedule C

Consolidated Projected Income Statements

[TO BE COMPLETED BY BORROWER]

 

 

 

 

Exhibit K